Exhibit 10.2

Annex A to the

Amendment Agreement

 

 

 

AMENDED AND RESTATED

WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

dated as of

June 9, 2014

among

ACTAVIS PLC,

as Ultimate Parent,

WARNER CHILCOTT LIMITED

as Intermediate Parent,

WARNER CHILCOTT CORPORATION,

ACTAVIS WC 2 S.À.R.L. (f/k/a WC LUXCO S.À.R.L.)

and

WARNER CHILCOTT COMPANY, LLC

as Borrowers,

WARNER CHILCOTT FINANCE, LLC,

as a Subsidiary Guarantor,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and J.P. MORGAN SECURITIES, LLC,

as Joint Book Managers and Joint Lead Arrangers

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO CORPORATE BANK (USA) and HSBC BANK USA, N.A.,

as Co-Documentation Agents and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS    1.01   
Defined Terms      2    1.02    Other Interpretive Provisions      27    1.03   
Accounting Terms      27    1.04    Times of Day      28    1.05    Rounding   
  28    1.06    Schedules      29       ARTICLE II.       THE COMMITMENTS AND
BORROWINGS    2.01    Loans      29    2.02    Borrowings, Conversions and
Continuations of Loans      29    2.03    [Reserved]      31    2.04   
[Reserved]      31    2.05    [Reserved]      31    2.06    Prepayments      31
   2.07    [Reserved]      31    2.08    Repayment of Loans      31    2.09   
Interest      32    2.10    Fees      32    2.11    Computation of Interest and
Fees      32    2.12    Evidence of Debt      32    2.13    Payments Generally;
Administrative Agent’s Clawback      33    2.14    Sharing of Payments by
Lenders      34   

 

i



--------------------------------------------------------------------------------

2.15    [Reserved]      35    2.16    [Reserved]      35    2.17    Defaulting
Lenders      35       ARTICLE III.       TAXES, YIELD PROTECTION AND ILLEGALITY
   3.01    Taxes      37    3.02    Illegality      41    3.03    Inability to
Determine Rates      42    3.04    Increased Costs; Additional Reserve
Requirements      42    3.05    Compensation for Losses      44    3.06   
Mitigation Obligations; Replacement of Lenders      45    3.07    Survival     
45       ARTICLE IV.       CONDITIONS PRECEDENT    4.01    Conditions to
Amendment and Restatement      45       ARTICLE V.       REPRESENTATIONS AND
WARRANTIES    5.01    Existence, Qualification and Power      45    5.02   
Authorization; No Contravention      46    5.03    Material Governmental
Authorization; Other Material Consents      46    5.04    Binding Effect      46
   5.05    Material Adverse Effect      46    5.06    Litigation; Absence of
Injunction      46    5.07    No Default      47    5.08    Ownership of
Property; Liens      47    5.09    Environmental Compliance      47   

 

ii



--------------------------------------------------------------------------------

5.10    Solvency      47    5.11    Insurance      47    5.12    Taxes      47
   5.13    [Reserved]      47    5.14    ERISA      48    5.15    OFAC      48
   5.16    Subsidiaries; Equity Interests      48    5.17    Margin Regulations;
Investment Company Act      49    5.18    Disclosure      49    5.19   
Compliance with Laws      49    5.20    Intellectual Property; Licenses, Etc.   
  49       ARTICLE VI.       AFFIRMATIVE COVENANTS    6.01    Financial
Statements      50    6.02    Certificates; Other Information      51    6.03   
Notices      52    6.04    Payment of Taxes      53    6.05    Preservation of
Existence, Etc.      53    6.06    Maintenance of Properties      53    6.07   
Maintenance of Insurance      53    6.08    Compliance with Laws      53    6.09
   Books and Records      53    6.10    Inspection Rights      53    6.11   
Closing Date Deliverables      54    6.12    Covenant to Guarantee Obligations
     54   

 

iii



--------------------------------------------------------------------------------

  

ARTICLE VII.

     

NEGATIVE COVENANTS

   7.01    Liens      55    7.02    Subsidiary Indebtedness      56    7.03   
Fundamental Changes      57    7.04    Change in Nature of Business      58   
7.05    Transactions with Affiliates      58    7.06    Investments      58   
7.07    Restricted Payments      58    7.08    Consolidated Leverage Ratio     
58    7.09    Passive Holding Companies      59      

ARTICLE VIII.

     

EVENTS OF DEFAULT AND REMEDIES

   8.01    Events of Default      59    8.02    Remedies Upon Event of Default
     62    8.03    Application of Funds      62      

ARTICLE IX.

     

GUARANTEE

   9.01    Guarantee of Guaranteed Obligations      63    9.02    Limitation on
Obligations Guaranteed      63    9.03    Nature of Guarantee; Continuing
Guarantee; Waivers of Defenses      64    9.04    Rights of Reimbursement,
Contribution and Subrogation      66    9.05    Payments      67    9.06   
Subordination of Other Obligations      67    9.07    Financial Condition of
Borrowers and other Guarantors      67    9.08    Bankruptcy, Etc.      67   
9.09    Duration of Guarantee      68    9.10    Reinstatement      68   

 

iv



--------------------------------------------------------------------------------

  

ARTICLE X.

     

ADMINISTRATIVE AGENT

   10.01    Appointment and Authority      68    10.02    Rights as a Lender   
  68    10.03    Exculpatory Provisions      69    10.04    Reliance by
Administrative Agent      69    10.05    Delegation of Duties      70    10.06
   Resignation of Administrative Agent      70    10.07    Non-Reliance on
Administrative Agent and Other Lenders      70    10.08    No Other Duties, Etc.
     71    10.09    Administrative Agent May File Proofs of Claim      71   
10.10    Guaranty Matters      72      

ARTICLE XI.

     

MISCELLANEOUS

   11.01    Amendments, Etc.      72    11.02    Notices; Effectiveness;
Electronic Communication.      73    11.03    No Waiver; Cumulative Remedies;
Enforcement      75    11.04    Expenses; Indemnity; Damage Waiver      76   
11.05    Payments Set Aside      78    11.06    Successors and Assigns      78
   11.07    Treatment of Certain Information; Confidentiality      82    11.08
   Right of Setoff      83    11.09    Interest Rate Limitation      84    11.10
   Counterparts; Integration; Effectiveness      84    11.11    Survival of
Representations and Warranties      84   

 

v



--------------------------------------------------------------------------------

11.12    Severability      84    11.13    Replacement of Lenders      85   
11.14    Governing Law; Jurisdiction; Etc.      85    11.15    WAIVER OF JURY
TRIAL      86    11.16    USA PATRIOT Act      87    11.17    Judgment Currency
     87    11.18    No Advisory or Fiduciary Responsibility      87    11.19   
Electronic Execution of Assignments      88    11.20    Effect of Amendment and
Restatement of the Existing Credit Agreement      88    11.21    Successor
Borrower      89   

SCHEDULES

 

2.01    Applicable Percentages; Commitments 5.06    Litigation 5.16   
Subsidiaries 7.01    Existing Liens 7.02    Existing Indebtedness 11.02   
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of    A    Administrative Questionnaire B    Assignment and Assumption C   
Compliance Certificate D    Loan Notice E    Note F    Subsidiary Guarantor
Counterpart Agreement G-1    U.S. Tax Compliance Certificate (For Foreign
Lenders that are not Partnerships) G-2    U.S. Tax Compliance Certificate (For
Foreign Participants that are not Partnerships) G-3    U.S. Tax Compliance
Certificate (For Foreign Participants that are Partnerships) G-4    U.S. Tax
Compliance Certificate (For Foreign Lenders that are Partnerships) H   
Officer’s Certificate

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED

WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED WC TERM LOAN CREDIT AND GUARANTY AGREEMENT (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of June 9, 2014 by ACTAVIS PLC, a public limited
company incorporated under the laws of Ireland, WARNER CHILCOTT CORPORATION, a
corporation organized under the Laws of the State of Delaware, ACTAVIS WC 2
S.À.R.L. (f/k/a WC LUXCO S.À.R.L.), a private limited liability company (société
à responsabilité limitée) incorporated under the laws of the Grand-Duchy of
Luxembourg having its registered office at 7A, Rue Robert Stumper, L-2557
Luxembourg, registered with the Luxembourg Registrar of Commerce and Companies
under number B 145.883 with a share capital of USD 20,000, WARNER CHILCOTT
COMPANY, LLC, a limited liability company organized under the laws of the
Commonwealth of Puerto Rico, WARNER CHILCOTT FINANCE, LLC, a Delaware limited
liability company, WARNER CHILCOTT LIMITED, a Bermuda company, each lender from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

WHEREAS, the Borrowers, Ultimate Parent and Warner Chilcott Finance are party to
that certain WC Term Loan Credit and Guaranty Agreement, dated as of August 1,
2013, among Borrowers, Ultimate Parent, the several lenders and other parties
from time to time party thereto, and Bank of America, N.A., as administrative
agent thereunder (the “Existing Credit Agreement”);

WHEREAS, on February 17, 2014, Ultimate Parent entered into that certain
Agreement and Plan of Merger (as amended in accordance with the terms hereof and
in effect from time to time, including all schedules and exhibits thereto, the
“Merger Agreement”) by and among Tango US Holdings Inc., Tango Merger Sub 1 LLC
(“Merger Sub 1”), Tango Merger Sub 2 LLC (“Merger Sub 2”) and Forest
Laboratories, Inc. (the “Acquired Business”). Under the terms of the Merger
Agreement, Merger Sub 1 will merge with and into the Acquired Business with the
Acquired Business being the surviving entity (the “First Merger”) and
immediately following the First Merger, the Acquired Business will merge with
and into Merger Sub 2, with Merger Sub 2 being the surviving entity (the “Second
Merger”), and after the Second Merger the Acquired Business (as merged with and
into Merger Sub 2) will be an indirect wholly-owned subsidiary of Ultimate
Parent (the “Acquisition”);

WHEREAS, in connection with the Acquisition, the Borrowers, Ultimate Parent and
Warner Chilcott Finance desire to amend and restate the Existing Credit
Agreement in the form of this Agreement; and

WHEREAS, the Lenders and other parties to the Amendment Agreement have agreed to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by such parties that the “Loans”
outstanding as of the Restatement Effective Date and the other “Obligations”
under (and, in each case, as defined in) the Existing Credit Agreement shall be
governed by and deemed to be outstanding under this Agreement with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Credit Agreement (which shall hereafter have no further effect upon the parties
thereto

 

1



--------------------------------------------------------------------------------

other than with respect to any action, event, representation, warranty or
covenant occurring, made or applying prior to the Restatement Effective Date),
and all references to the Existing Credit Agreement in any Loan Document or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms will have the
meanings set forth below:

“Acquired Business” has the meaning specified in the recitals hereto.

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Indebtedness” means any debt or equity securities (including,
without limitation, any securities convertible or exchangeable into or
exercisable for equity securities, other equity-linked securities or hybrid
debt-equity securities) of Ultimate Parent or any of its Affiliates that have
been issued for the purpose of financing, in part, the Acquisition and which are
contingent upon the closing of the Acquisition or which can be mandatorily
redeemed if the Acquisition is not consummated (including refinancing all or a
portion of the Notes Bridge Facility).

“Actavis” means Actavis, Inc., a Nevada corporation.

“Actavis Revolving Credit Agreement” means that certain Second Amended and
Restated Actavis Revolving Credit and Guaranty Agreement, dated on or prior to
the Closing Date, among Ultimate Parent, Actavis Capital S.à r.l (f/k/a Actavis
WC Holding S.à r.l), Actavis, the several lenders and other parties from time to
time party thereto, and Bank of America, as administrative agent thereunder, as
amended, restated, supplemented or otherwise modified from time to time.

“Actavis SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Actavis with the SEC or furnished by Actavis to the
SEC pursuant to the Securities Exchange Act.

“Actavis Term Loan Agreement” means that certain Second Amended and Restated
Term Loan Credit and Guaranty Agreement, dated as of March 31, 2014, among
Ultimate Parent, Warner Chilcott Limited, Actavis Capital S.à r.l (f/k/a Actavis
WC Holding S.à r.l), Actavis, the several lenders and other parties from time to
time party thereto, and Bank of America, as administrative agent thereunder, as
amended, restated, supplemented or otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to Ultimate Parent, the
Borrowers and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Three Year Commitments and the Five Year
Commitments. As of the Original Closing Date, prior to the funding of the Loans
on the Original Closing Date under the Existing Credit Agreement, the Aggregate
Commitments were $2,000,000,000. As of the Restatement Effective Date, the
Aggregate Commitments are $0.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Amendment Agreement” means that certain Amendment Agreement to WC Term Loan
Credit and Guaranty Agreement, dated as of the Restatement Effective Date, by
and among Borrowers, Ultimate Parent, the lenders party thereto, and Bank of
America, as Administrative Agent.

“Applicable Percentage” means with respect to any Lender at any time, such
Lender’s Three Year Applicable Percentage and/or Five Year Applicable
Percentage, as the context requires.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

(i) with respect to Three Year Loans:

 

Pricing
Level

  

Debt Ratings
S&P/
Moody’s

   Eurodollar
Rate
Loans     Base Rate
Loans  

I

   > A-/A3      1.000 %      0.000 % 

II

   BBB+/Baa1      1.125 %      0.125 % 

III

   BBB/Baa2      1.250 %      0.250 % 

IV

   BBB-/Baa3      1.500 %      0.500 % 

V

   < BB+/Ba1      1.750 %      0.750 % 

 

3



--------------------------------------------------------------------------------

(ii) with respect to Five Year Loans:

 

Pricing
Level

  

Debt Ratings
S&P/
Moody’s

   Eurodollar
Rate
Loans     Base Rate
Loans  

I

   > A-/A3      1.125 %      0.125 % 

II

   BBB+/Baa1      1.250 %      0.250 % 

III

   BBB/Baa2      1.375 %      0.375 % 

IV

   BBB-/Baa3      1.625 %      0.625 % 

V

   < BB+/Ba1      1.875 %      0.875 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, and Moody’s (collectively, the “Debt Ratings”) of Ultimate Parent’s
non-credit-enhanced, senior unsecured long-term debt (or if such debt is not so
rated, the issuer rating or corporate credit rating of Ultimate Parent);
provided that (i) if either Moody’s or S&P does not have in effect a Debt
Rating, then the Debt Rating assigned by the other rating agency shall be used;
(ii) if neither Moody’s nor S&P has in effect a Debt Rating, Pricing Level V
shall apply; and (iii) if the relevant Debt Ratings assigned by Moody’s and S&P
fall within different Pricing Levels, the Applicable Rate shall be based on the
higher of the two Debt Ratings (with Pricing Level I being the highest and
Pricing Level V being the lowest), unless one of the two Debt Ratings is two or
more Pricing Levels lower than the other, in which case the Applicable Rate
shall be based on the Pricing Level corresponding to the Debt Rating that is the
midpoint between the two Debt Ratings or, if there is no such midpoint, the
Pricing Level that is one level lower than the Pricing Level corresponding to
the higher Debt Rating.

If the relevant Debt Rating assigned by Moody’s or S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, Ultimate
Parent and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system (including, in such case, an amendment to
replace Moody’s or S&P, as applicable, with another rating agency) or the
unavailability of ratings from such rating agency, and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S and J.P. Morgan Securities, LLC, in their capacities as
joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
Ultimate Parent and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Ultimate Parent and
its Subsidiaries, including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” and (c) the Eurodollar
Rate in effect on such day plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. Any change in the Federal
Funds Rate or the Eurodollar Rate will take effect on the effective date of such
change in the Federal Funds Rate or the Eurodollar Rate, as applicable.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means the US Borrower, the Puerto Rico Borrower or the Luxembourg
Borrower, as the context may require, and their respective successors and
permitted assigns, and “Borrowers” means, collectively, the US Borrower, the
Puerto Rico Borrower and the Luxembourg Borrower and their respective successors
and assigns, provided, in each case, that any successor or assign shall
expressly assume all of the applicable prior Borrower’s rights and obligations
under this Agreement and the other Loan Documents in accordance with
Section 11.21 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and Ultimate Parent.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, Dublin, Luxembourg, Bermuda, Puerto Rico
and, if such day relates to any interest rate settings, any fundings,
disbursements, settlements and payments in respect of a Eurodollar Rate Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of a
Eurodollar Rate Loan, means any such day on which dealings in deposits in US
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Cash Bridge Credit Agreement” means that certain Actavis Cash Bridge Credit and
Guaranty Agreement to be entered into on or prior to the Closing Date, among
Intermediate Parent, the borrower thereunder, the several lenders and other
parties from time to time party thereto, and Bank of America, as administrative
agent thereunder, as amended, restated, supplemented or otherwise modified from
time to time.

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the total voting power of the Equity Interests in Ultimate
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) for purposes of Section 7.03 only, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Ultimate Parent cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent

 

6



--------------------------------------------------------------------------------

governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors);

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Ultimate
Parent and its Subsidiaries taken as a whole to any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act) other
than to any Wholly Owned Subsidiary of Ultimate Parent; or

(d) any Borrower and its successor or permitted assign shall cease to be a
direct or indirect Subsidiary of Ultimate Parent.

“Closing Date” has the meaning specified in the Actavis Term Loan Agreement.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho
Corporate Bank (USA) and HSBC Bank USA, N.A., in their capacities as
co-documentation agents

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Five Year Commitment or a Three Year Commitment.

“Commitment Letter” means that certain commitment letter, dated February 17,
2014, among Ultimate Parent, Bank of America, MLPF&S and Mizuho Bank.

“Company Materials” has the meaning specified in Section 6.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for Ultimate Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication and only to the extent such amount
represents a charge or expense determined in accordance with GAAP and reflected
in the consolidated earnings of Ultimate Parent and regardless of classification
within Ultimate Parent’s statement of income, the sum of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization expense,
(iv) losses attributable to non-controlling interest, (v) stock compensation
expense, (vi) asset impairment charges or other charges associated with the
revaluation of assets or liabilities, (vii) charges associated with the
revaluation of acquisition related contingent liabilities that are based in
whole or in part on future estimated cash flows, (viii) business restructuring
charges associated with Actavis’s Global Supply Chain and Operational Excellence
initiatives or other restructurings of a similar nature, (ix) costs and charges
associated with the acquisition of businesses and assets including, but not
limited to, Milestone Payments and integration charges, (x) litigation charges
and settlements, (xi) losses and expenses associated with the sale of assets and
(xii) other unusual charges or expenses minus, to the extent included in
calculating such Consolidated Net Income, the sum of (1) interest income, and
(2) gains or income of a nature similar to items (i) through (xii) above. For
the purposes of calculating Consolidated EBITDA

 

7



--------------------------------------------------------------------------------

for any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period Ultimate Parent or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period Ultimate Parent or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto in
accordance with Section 1.03(c) as if such Material Acquisition occurred on the
first day of such Reference Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters of Ultimate Parent most recently ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Ultimate Parent and its Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of Ultimate
Parent and its Subsidiaries, at such time, that would be reflected on a
consolidated balance sheet of Ultimate Parent and its Subsidiaries prepared in
accordance with GAAP.

“Consolidated Total Debt” means, at any time, for Ultimate Parent and its
Subsidiaries on a consolidated basis, the aggregate amount of (a) all
Indebtedness for borrowed money (other than Acquisition Indebtedness prior to
the consummation of the Acquisition), (b) all Receivables Facility Attributable
Indebtedness, and (c) all Capital Lease Obligations and Synthetic Lease
Obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, court protection,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including the Luxembourg Insolvency Procedure.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to the rate otherwise applicable to
the relevant Loan pursuant to Section 2.09 plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the Borrowers and Ultimate Parent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified and supported by
reasonable background information provided by such Lender in such writing) has
not been satisfied, or (ii) pay to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Borrowers, Ultimate Parent or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically
identified and supported by reasonable background information provided by such
Lender in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent, the Borrowers or Ultimate Parent to confirm in writing to the
Administrative Agent, Ultimate Parent and, if applicable, the Borrowers that it
will comply with its prospective funding obligations hereunder or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent, the Borrowers or Ultimate Parent, as applicable, that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b) upon delivery of written notice of
such determination to the Administrative Agent, the Borrowers, Ultimate Parent
and each Lender).

“Discharge of the Guaranteed Obligations” means (and shall have occurred when)
(a) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(i) those expressly stated to survive termination and (ii) contingent
obligations as to which no claim has been asserted) and (b) all Commitments
shall have terminated or expired.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v), subject to such consents, if any,
as may be required under Section 11.06(b)(iii).

“Engagement Letter” means that certain letter agreement, dated July 1, 2013,
between Actavis, MLPF&S and Bank of America.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Ultimate Parent or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ultimate Parent within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by Ultimate Parent or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Ultimate

 

10



--------------------------------------------------------------------------------

Parent or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Ultimate Parent or any ERISA Affiliate; or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in US Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, or (ii) if such rate referenced
in the preceding clause (i) is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period will be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in US
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London interbank market for US
Dollars at their request at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in US Dollars for delivery on the date of determination in Same
Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document, (a) Taxes
imposed on or measured by its net income (however denominated), branch profits
Taxes and franchise Taxes imposed on it, by the United States (or any political
subdivision or taxing authority thereof or therein), or by the jurisdiction (or
any political subdivision or taxing authority thereof or therein) under the Laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or by any jurisdiction with which such recipient has a present or
former connection (other than solely on account of the execution, delivery,
performance, filing, recording and enforcement of, and the other activities
contemplated in, this Agreement), (b) any withholding Tax that is imposed on
amounts payable to a recipient with respect to an applicable interest in the
Loan or Commitment pursuant to any Law in effect at the time such recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Loan Parties under Section 11.13) or designates a new
Lending Office, except to the extent that such recipient (or its assignor, in
the case of an assignment) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Loan
Parties with respect to such withholding Tax pursuant to Section 3.01(a),
(c) any United States federal withholding Tax or other withholding Tax that is
attributable to a recipient’s failure to comply with Section 3.01(e),
Section 3.01(g) or Section 3.01(h) and (d) any Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the Restatement
Effective Date (or any amendment or successor provisions that are substantively
similar and not materially more onerous to comply with), and any present or
future regulations promulgated with respect thereto or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day will be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day will be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“First Merger” has the meaning specified in the recitals hereto.

 

12



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of Ultimate Parent ending on December 31st
of each calendar year.

“Five Year Aggregate Commitments” means the Five Year Commitments of all the
Five Year Lenders. As of the Original Closing Date, the Five Year Aggregate
Commitments are $1,000,000,000. As of the Restatement Effective Date, the Five
Year Aggregate Commitments are $0.

“Five Year Applicable Percentage” means with respect to any Five Year Lender at
any time, the percentage (carried out to the ninth decimal place) of the
principal amount of all Five Year Loans outstanding at such time represented by
such Five Year Lender’s outstanding Five Year Loans at such time. The initial
Five Year Applicable Percentage of each Lender as of the Restatement Effective
Date is set forth opposite the name of such Lender on Schedule 2.01.

“Five Year Commitment” means, as to each Five Year Lender, its obligation to
make a Five Year Loan to the Borrowers pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Five Year Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Five
Year Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Five Year Lender” means, at any time, any Lender that has a Five Year
Commitment or a Five Year Loan at such time.

“Five Year Loan” has the meaning specified in Section 2.01(b).

“Foreign Lender” means any Administrative Agent or Lender that is not a United
States person, as such term is defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is not formed under the Laws of the
United States, any state thereof or the District of Columbia.

“Forest Notes” means the 4.375% senior notes due February 1, 2019, the 4.875%
senior notes due February 15, 2021, and the 5.00% senior notes due December 15,
2021, each issued by the Acquired Business.

“Forest SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Acquired Business with the SEC or furnished by
the Acquired Business to the SEC pursuant to the Securities Exchange Act.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting

 

13



--------------------------------------------------------------------------------

Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied;
provided that, notwithstanding anything in this Agreement to the contrary,
leases will be accounted for using accounting principles as in effect on the
Restatement Effective Date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means (a) the Obligations and (b) whether or not
constituting Obligations, the unpaid principal of and interest on (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Borrower (including a Luxembourg Insolvency
Procedure) or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all other obligations
and liabilities of any Borrower or any Guarantor to the Administrative Agent or
any Lender which may arise under or in connection with any Loan Document.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each Indemnitee.

 

14



--------------------------------------------------------------------------------

“Guarantors” means Ultimate Parent, Intermediate Parent and each Subsidiary
Guarantor and, solely for the purposes of Article IX hereof, each Borrower.

“Guaranty” means the Guarantee of the Guarantors contained in Article IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Synthetic Lease Obligations;

(h) Receivables Facility Attributable Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing; provided
that Indebtedness shall not include any performance guarantee or any other
guarantee that is not a guarantee of other Indebtedness.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period will also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date applicable to
such Loan.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if agreed to by all Lenders, twelve months or a period of
shorter than one month), as selected by the applicable Borrower in a Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period will extend beyond the applicable Maturity Date.

“Intermediate Parent” means Warner Chilcott Limited and its successors and
permitted assigns; provided that any successor or permitted assign shall
expressly assume all of the prior Intermediate Parent’s rights and obligations
under this Agreement and the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent and Ultimate Parent.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance (other than prepaid expenses, extension of trade credit and advances to
customers and suppliers, advances to employees and similar items to the extent
made in the ordinary course of business) or capital contribution to, Guarantee
or

 

16



--------------------------------------------------------------------------------

assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.20.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto, and
includes both Three Year Lenders and Five Year Lenders.

“Lending Office” means, as to any Lender, the office, offices, branch, branches,
Subsidiary, Subsidiaries, Affiliate or Affiliates of such Lender described as
such in such Lender’s Administrative Questionnaire, or such other office,
offices, branch, branches, Subsidiary, Subsidiaries, Affiliate or Affiliates as
a Lender may from time to time notify the Borrowers, Ultimate Parent and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Five Year Loan or a Three Year Loan, as the context may require.

“Loan Documents” means this Agreement, each Note, the Engagement Letter and each
Subsidiary Guarantor Counterpart.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, will be substantially in the form of
Exhibit D.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Luxembourg” means the Grand Duchy of Luxembourg.

 

17



--------------------------------------------------------------------------------

“Luxembourg Borrower” means Actavis WC 2 S.À R.L and its successors and
permitted assigns.

“Luxembourg Insolvency Procedure” means, in relation to the Luxembourg Borrower
or any of its assets, the opening of any of the following procedures: (i) a
bankruptcy (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code; (ii) a controlled management (gestation controlee) within the
meaning of the Luxembourg grand ducal regulation of 24 May 1935 on controlled
management; (iii) a voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the Luxembourg law of 13 April 1886 on
arrangements to prevent insolvency, as amended; (iv) a suspension of payments
(sursis de paiement) within the meaning of Articles 593 ff. of the Luxembourg
Commercial Code; (v) a voluntary or compulsory winding-up pursuant to the
Luxembourg Companies Act, or any other insolvency proceedings pursuant to
Luxembourg law or the Council Regulation (EC) No.1346/2000 of May 29, 2000 on
insolvency proceedings.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, division, product line (including rights in respect of any drug or
other pharmaceutical product) or line of business, or (ii) all or substantially
all of the common stock or other Equity Interests of a Person, and (b) involves
the payment of consideration (including the aggregate principal amount of any
Indebtedness that is assumed by Ultimate Parent or any Subsidiary following such
acquisition) by Ultimate Parent and its Subsidiaries in excess of $300,000,000
(including the value of any Equity Interests of Ultimate Parent or any of its
Subsidiaries used as consideration in any such transaction).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, results of operations or financial condition
of Ultimate Parent and its Subsidiaries taken as a whole; (b) a material adverse
effect on the ability of any Loan Party to perform its payment Obligations under
any Loan Document to which it is a party; or (c) a material adverse effect on
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Disposition” means any Disposition of property or series of
Dispositions of property (other than any sale and leaseback transaction or any
Permitted Receivables Transfer, in each case to the extent the Indebtedness or
Liens arising in connection therewith are permitted under Sections 7.01 and
7.02) that yield gross proceeds (including the aggregate principal amount of any
Indebtedness of Ultimate Parent or any Subsidiary that is assumed by another
Person following such Disposition) to Ultimate Parent or any of its Subsidiaries
in excess of $300,000,000.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Ultimate Parent and its Subsidiaries in an aggregate principal
amount exceeding $200,000,000.

“Material Subsidiary” means each Subsidiary of Ultimate Parent that meets any of
the following tests: (a) its assets equal or exceed 5% of Consolidated Total
Assets of Ultimate Parent as of the last day of Ultimate Parent’s most recently
ended fiscal quarter, or (b) its revenues

 

18



--------------------------------------------------------------------------------

equal or exceed 5% of the total revenues of Ultimate Parent and its Subsidiaries
on a consolidated basis as of the last day of Ultimate Parent’s most recently
ended fiscal quarter for the four consecutive fiscal quarters ending with such
fiscal quarter; provided that if the Subsidiaries that meet either of the tests
in clause (a) or (b), when combined with revenues generated or assets owned
directly by Loan Parties and Material Subsidiaries (excluding any assets or
revenues located or generated at Subsidiaries that are neither Loan Parties nor
Material Subsidiaries), aggregate less than 90% of the Consolidated Total Assets
or total revenues of Ultimate Parent on a consolidated basis, Ultimate Parent
shall identify additional Subsidiaries to constitute Material Subsidiaries until
such threshold is met.

“Maturity Date” means (x) with respect to Three Year Loans, the third
anniversary of the Original Closing Date and (y) with respect to Five Year
Loans, the fifth anniversary of the Original Closing Date; provided, however,
that in either case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Sub 1” has the meaning specified in the recitals hereto.

“Merger Sub 2” has the meaning specified in the recitals hereto.

“Milestone Payments” means payments made under contractual arrangements arising
in connection with any acquisition (or licensing) of assets or Equity Interests
by Ultimate Parent or any Subsidiary to the sellers (or licensors) of the assets
or Equity Interests acquired (or licensed) under such contractual arrangements
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“Mizuho Bank” means Mizuho Bank, Ltd. and its successors.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ultimate Parent or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Worth” means, as at any time, the sum of Consolidated Total Assets of
Ultimate Parent less all liabilities of Ultimate Parent and its Subsidiaries, at
such time, calculated in accordance with GAAP on a consolidated basis.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit E.

“Notes Bridge Facility” means that certain senior unsecured bridge loan in
aggregate principal amount of $2,000,000,000 committed to be made pursuant to
the Commitment Letter.

 

19



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.15.

“OFAC Countries” has the meaning specified in Section 5.15.

“OFAC Listed Person” has the meaning specified in Section 5.15.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation, association
or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means the date on which the conditions in Section 4.02
of the Existing Credit Agreement were satisfied, which date was October 1, 2013.

“Originators” means Ultimate Parent and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(e).

“Participant Register” has the meaning specified in Section 11.06(e).

“Passive Holding Companies” has the meaning specified in Section 7.09.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

20



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ultimate Parent
or any ERISA Affiliate or to which Ultimate Parent or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Receivables Transfer” means (a) a sale or other transfer by an
Originator to an SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (b) a sale or other transfer by an
Originator or an SPV to (i) purchasers of or other investors in such Receivables
and Related Security or (ii) any other Person (including an SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the applicable Receivables Purchase Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Ultimate Parent or
any ERISA Affiliate or any such Plan to which Ultimate Parent or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Restructuring” means, collectively, all intercompany transactions
between Ultimate Parent and one or more of its Subsidiaries or among two or more
Subsidiaries that, in each case do not result in a change of jurisdiction of any
Borrower to a jurisdiction other than Luxembourg, Ireland, Bermuda, Puerto Rico
or the United States or a political subdivision thereof or involve the release
of Ultimate Parent or, so long as Warner Chilcott Finance is an obligor in
respect of the WC Notes, Warner Chilcott Finance as a Guarantor under this
Agreement.

“Protesting Lender” has the meaning specified in Section 11.21(b).

“Public Lender” has the meaning specified in Section 6.02.

 

21



--------------------------------------------------------------------------------

“Puerto Rico Borrower” means Warner Chilcott Company, LLC and its successors and
permitted assigns.

“Receivables” means, with respect to any Originator or SPV, such Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which one or more Originators sell
or transfer to one or more SPVs all of their respective rights, title and
interests in and to certain Receivables and Related Security for further sale or
transfer to other purchasers of or investors in such assets (and the other
documents, instruments and agreements executed in connection therewith), as any
such agreements may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.

“Receivables Purchase Facility” means the securitization facility made available
to Ultimate Parent and its Subsidiaries, pursuant to which the Receivables and
Related Security of the Originators are transferred to one or more SPVs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.

“Refinancing” means the termination of that certain Credit Agreement, dated as
of December 4, 2012, by and among Forest Laboratories, Inc., JP Morgan Chase
Bank, N.A., as administrative agent, and the other lenders party thereto, as
amended by that certain Amendment No. 1, dated as of December 2, 2013, and
payment in full any indebtedness (other than contingent indemnification
obligations) outstanding thereunder.

“Register” has the meaning specified in Section 11.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees and agents of such Person and of such
Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under current law.

 

22



--------------------------------------------------------------------------------

“Required Lenders” means Lenders holding in the aggregate more than 50% of the
aggregate principal amount of the Loans then outstanding.

“Responsible Officer” means the chief executive officer, a manager (gérant), a
director, the chief financial officer, a vice president, the vice president and
treasurer, or the vice president and controller of any Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of any Loan Party
will be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer will be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 3 of the Amendment Agreement have been satisfied, which
date is June 9, 2014.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Ultimate Parent, any Borrower or any Material Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to Ultimate Parent’s
shareholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Financial, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Merger” has the meaning specified in the recitals hereto.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business,

 

23



--------------------------------------------------------------------------------

and (f) such Person is “solvent” within the meaning given to that term and
similar terms under the Bankruptcy Code of the United States and applicable Laws
relating to fraudulent transfers and conveyances. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (a) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) that is, at the time any
determination is made, otherwise Controlled, by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of Ultimate
Parent. For the avoidance of doubt, prior to the consummation of the
Acquisition, the Acquired Business and its Subsidiaries shall not constitute a
Subsidiary or Subsidiaries of Ultimate Parent.

“Subsidiary Guarantor” means (a) Warner Chilcott Finance and (b) each other
Subsidiary of Ultimate Parent that, after the Restatement Effective Date,
becomes a party to this Agreement as a “Guarantor” either at the election of
Ultimate Parent or as required by Section 6.12 by executing and delivering to
the Administrative Agent a Subsidiary Guarantor Counterpart. As of the
Restatement Effective Date, Warner Chilcott Finance is the only Subsidiary
Guarantor.

“Subsidiary Guarantor Counterpart” means the Subsidiary Guarantor Counterpart
Agreement to be entered into by any Subsidiary Guarantor (other than Warner
Chilcott Finance) in favor of the Administrative Agent, substantially in the
form of Exhibit F.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

24



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a) of this definition, the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and the amount of such
obligation shall be the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as
capital lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Three Year Aggregate Commitments” means the Three Year Commitments of all the
Three Year Lenders. As of the Original Closing Date, the Three Year Aggregate
Commitments are $1,000,000,000. As of the Restatement Effective Date, the Three
Year Aggregate Commitments are $0.

“Three Year Applicable Percentage” means with respect to any Three Year Lender
at any time, the percentage (carried out to the ninth decimal place) of the
principal amount of all Three Year Loans outstanding at such time represented by
such Three Year Lender’s outstanding Three Year Loans at such time. The initial
Three Year Applicable Percentage of each Lender as of the Restatement Effective
Date is set forth opposite the name of such Lender on Schedule 2.01.

“Three Year Commitment” means, as to each Three Year Lender, its obligation to
make a Three Year Loan to the Borrowers pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Three Year Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Three Year Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Three Year Lender” means, at any time, any Lender that has a Three Year
Commitment or a Three Year Loan at such time.

 

25



--------------------------------------------------------------------------------

“Three Year Loan” has the meaning specified in Section 2.01(a).

“Transactions” means, collectively, (a) the consummation of the Acquisition,
(b) the Refinancing, (c) the execution and delivery by the Loan Parties of the
Amendment Agreement, (d) the amendment and restatement of that certain Amended
and Restated Actavis Revolving Credit and Guaranty Agreement, dated as of
October 1, 2013, among Ultimate Parent, the Borrower (f/k/a Actavis WC Holding
S.à r.l), Actavis, the several lenders and other parties from time to time party
thereto, and Bank of America, as administrative agent thereunder, (e) the
amendment and restatement of the Actavis Term Loan Credit Agreement and the
borrowing of loans thereunder, (f) the execution and delivery of the Cash Bridge
Credit Agreement and the borrowing of loans thereunder and (g) the issuance and
sale by the Borrowers of senior unsecured notes and/or the incurrence of loans
under the Notes Bridge Facility in an aggregate amount of up to $2,000,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Ultimate Parent” means Actavis plc and its successors.

“United States” and “U.S.” mean the United States of America.

“US Borrower” means Warner Chilcott Corporation and its successors and permitted
assigns.

“US Dollar” and “$” mean lawful money of the United States.

“Voidable Transfer” has the meaning specified in Section 9.10.

“Warner Chilcott” means Warner Chilcott plc, a public limited company
incorporated under the laws of Ireland.

“Warner Chilcott Finance” means Warner Chilcott Finance, LLC, a Delaware limited
liability company.

“WC Notes” means the 7 3/4% senior notes due 2018 issued by the Puerto Rico
Borrower and Warner Chilcott Finance.

“WC SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Warner Chilcott with the SEC or furnished by Warner
Chilcott to the SEC pursuant to the Securities Exchange Act.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all the Equity Interests of which (except for directors’ qualifying
shares) are, at the time any determination is being made, owned, Controlled or
held by such Person and/or one or more wholly owned Subsidiaries of such Person.

“Withholding Agents” means any Loan Party and the Administrative Agent.

 

26



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will” will be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person will be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, will be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Ultimate Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

27



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Ultimate Parent or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Ultimate Parent shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Ultimate Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. For the avoidance of doubt, all calculations, ratios and
computations with respect to leases contained in this Agreement will be computed
with respect to each lease in conformity with GAAP as in effect on the
Restatement Effective Date.

(c) Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any Material Acquisition or Material Disposition
shall be calculated after giving pro forma effect thereto immediately after
giving effect to such acquisition or disposition (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the period of four
consecutive fiscal quarters ending with the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Sections 6.01(a) or
6.01(b), and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of, any related incurrence or
reduction of Indebtedness and any related cost savings, operating expense
reductions and synergies which, in the case of reductions in cost, (i) are
calculated on a basis that is consistent with Article 11 of Regulation S-X under
the Securities Act of 1933, as amended or (ii) are implemented, committed to be
implemented, the commencement of implementation of which has begun or reasonably
expected to be implemented in good faith by the business that was the subject of
any such asset acquisition, disposition or operational change within twelve
(12) months of the date of such asset acquisition, disposition or operational
change and that are factually supportable and quantifiable and expected to have
a continuing impact, as if, in the case of each of clauses (i) and (ii), all
such reductions in costs had been effected as of the beginning of such period,
decreased by any non-one-time incremental expenses incurred or to be incurred
during the prior twelve month period in order to achieve such reduction in
costs. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Swap Contract applicable to such
Indebtedness).

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day will be references to Eastern time (daylight or standard, as applicable).

1.05 Rounding. Any financial ratios required to be maintained by Ultimate Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

28



--------------------------------------------------------------------------------

1.06 Schedules. Notwithstanding anything in this Agreement to the contrary,
solely with respect to any changes relating to the Acquired Business and its
Subsidiaries and only to the extent permitted by the Merger Agreement, to the
extent any changes or updates occur between the Restatement Effective Date and
the Closing Date which would make the contents of Schedules 7.01 and/or 7.02
incorrect or incomplete, Ultimate Parent may deliver to the Administrative Agent
an updated version of such Schedules on or prior to the Closing Date, which
updated version shall replace the version of such Schedules delivered on the
Restatement Effective Date without any requirement for any amendment or any
consent by the Administrative Agent, any Lender or Ultimate Parent. For the
avoidance of doubt, such Schedules may not be amended pursuant to this
Section 1.06 after the Closing Date.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans. (a) Subject to the terms and conditions set forth in the Existing
Credit Agreement, each lender with a commitment on the Original Closing Date
made a three year tranche term loan (each such loan, a “Three Year Loan”) to the
applicable Borrower in US Dollars on the Original Closing Date under
Section 2.01(a) of the Existing Credit Agreement. For the avoidance of doubt,
Three Year Loans outstanding under the Original Credit Agreement immediately
prior to the Restatement Effective Date shall continue as Loans under this
Agreement upon the effectiveness of this Agreement. Amounts borrowed under
Section 2.01(a) of the Existing Credit Agreement and repaid or prepaid may not
be reborrowed. Three Year Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(b) Subject to the terms and conditions set forth in the Existing Credit
Agreement, each lender with a commitment on the Original Closing Date made a
five year tranche term loan (each such loan, a “Five Year Loan”) to the
applicable Borrower in US Dollars on the Original Closing Date under
Section 2.01(b) of the Existing Credit Agreement. For the avoidance of doubt,
Five Year Loans outstanding under the Original Credit Agreement immediately
prior to the Restatement Effective Date shall continue as Loans under this
Agreement upon the effectiveness of this Agreement. Amounts borrowed under
Section 2.01(b) of the Existing Credit Agreement and repaid or prepaid may not
be reborrowed. Five Year Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans will be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone (and
confirmed promptly by hand delivery, fax or email). Each such notice must be
received by the Administrative Agent not later than (i) 12:00 noon three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) 10:00 a.m. on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the applicable Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 12:00 noon four Business Days prior to the requested date
of such Borrowing, conversion or continuation of Eurodollar Rate Loans,
whereupon the Administrative

 

29



--------------------------------------------------------------------------------

Agent will give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 noon, three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent will notify the applicable Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the applicable Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by hand delivery, fax or e-mail
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the applicable Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans will be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) will specify (i) whether the
applicable Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) whether the
Borrowing is a Three Year Borrowing or a Five Year Borrowing, (iii) the relevant
Borrower(s), (iv) the requested date of the Borrowing, conversion or
continuation, as the case may be (which will be a Business Day), (v) the
principal amount of Loans to be borrowed, converted or continued, (vi) the Type
of Loans to be borrowed or to which existing Loans are to be converted and
(vii) if applicable, the duration of the Interest Period with respect thereto.
If the applicable Borrower fails to specify a Type of Loan in a Loan Notice,
then the applicable Loans will be made as Base Rate Loans. If the applicable
Borrower fails to give timely notice requesting a conversion or continuation of
a Eurodollar Rate Loan, such Eurodollar Rate Loan will be continued with an
Interest Period of one month. If the applicable Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent will promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, as described in the preceding subsection.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent will promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent will notify the
applicable Borrower and the Lenders of any change in the prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there will
not be more than ten Interest Periods in effect with respect to Loans.

 

30



--------------------------------------------------------------------------------

2.03 [Reserved].

2.04 [Reserved].

2.05 [Reserved].

2.06 Prepayments. Each Borrower may, upon notice from it to the Administrative
Agent, at any time or from time to time voluntarily prepay at such Borrower’s
option either Three Year Loans or Five Year Loans made to it in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans will
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice will specify the date and amount of such prepayment, whether
the Loan to be prepaid is a Three Year Loan or a Five Year Loan, and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the applicable Borrower, it will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan will be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment will be applied to the Loans of
the Lenders in accordance with their respective Three Year Applicable Percentage
or Five Year Applicable Percentage, as applicable, and to the installments
thereof as directed by the applicable Borrower, or, in the absence of such
direction, in direct order of maturity. Subject to the obligations under
Section 3.05, prior to such prepayment, the applicable Borrower may rescind any
notice of termination under this Section 2.06 if such termination would have
resulted from a refinancing of all or a portion of the Loans, which refinancing
shall not be consummated or shall otherwise be delayed.

2.07 [Reserved].

2.08 Repayment of Loans. The applicable Borrower will repay to each Three Year
Lender the full principal amount of the Three Year Loans on the Maturity Date
for such Loans. The applicable Borrower will repay to each Five Year Lender, in
equal consecutive quarterly installments, commencing on the end of the first
quarter following the Original Closing Date and on the last Business Day of each
June, September, December and March thereafter, an amount equal to 2.50% of the
stated principal amount of the Five Year Loans funded by such Five Year Lender
on the Original Closing Date (which amounts shall be reduced as a result of the
application of prepayments in accordance with Section 2.06), with the remaining
balance thereof payable on the Maturity Date for such Loans; provided, however,
that the final principal repayment installment of the Three Year Loans and Five
Year Loans shall be repaid on the applicable Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all such Loans
outstanding on such date.

 

31



--------------------------------------------------------------------------------

2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan will bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Three Year Loans or
Five Year Loans, as applicable; and (ii) each Base Rate Loan will bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Three
Year Loans or Five Year Loans, as applicable.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws, payable on demand.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder will be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. (a) The applicable Borrowers will pay or cause to be paid to the
Arrangers and the Administrative Agent for their own respective accounts, in US
Dollars, fees in the amounts and at the times specified in the Engagement
Letter. Such fees will be fully earned when paid and will not be refundable for
any reason whatsoever

(b) The Borrowers will pay to the Lenders, in US Dollars, such fees as will have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans will be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
will be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest will accrue on each Loan for the day on
which the Loan is made, and will not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made will, subject to
Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.

2.12 Evidence of Debt. The Loans made by each Lender will be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender will be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the applicable Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so will not, however, limit or otherwise affect the obligation of the
applicable Borrower hereunder to pay any amount owing with respect to the
Obligations. The Administrative Agent will provide to the applicable Borrower or
Ultimate Parent, upon their

 

32



--------------------------------------------------------------------------------

request, a statement of Loans, payments and other transactions pursuant to this
Agreement. Such statement will be deemed correct, accurate, and binding on such
Borrower (except for corrections and errors discovered by the Administrative
Agent), unless such Borrower or Ultimate Parent notifies the Administrative
Agent in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by such
Borrower or Ultimate Parent, only the items to which exception is expressly made
will be considered to be disputed by such Borrower. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent will control in the absence of manifest
error. Upon the request of any Lender to any Borrower and Ultimate Parent made
through the Administrative Agent, such Borrower will execute and deliver to such
Lender (through the Administrative Agent) a Note, which will evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

2.13 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers will be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder will be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in US
Dollars and in Same Day Funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender (which
is not a Defaulting Lender) its Three Year Applicable Percentage or Five Year
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 1:00 p.m. will
be deemed received on the next succeeding Business Day and any applicable
interest or fee will continue to accrue. If any payment to be made by any
Borrower will come due on a day other than a Business Day, payment will be made
on the next following Business Day, except (i) as otherwise set forth in the
definition of Interest Period, or (ii) that no payment will extend past the
applicable Maturity Date, and such extension of time will be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in

 

33



--------------------------------------------------------------------------------

the case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender will pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent will promptly remit to such Borrower the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid will constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower will
be without prejudice to any claim such Borrower may have against a Lender that
will have failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent will have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(d) Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender will, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as will be equitable, so that the benefit of all such payments will be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

34



--------------------------------------------------------------------------------

(ii) the provisions of this Section will not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the aggregate principal amount of all Loans
then outstanding.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 [Reserved].

2.16 [Reserved].

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as Ultimate Parent may request (so long
as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and Ultimate Parent, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting

 

35



--------------------------------------------------------------------------------

Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 of the Existing Credit Agreement were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.17(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) [Reserved].

(iv) No Default. Operation of the allocations provided in clause (ii) above
shall not be deemed to result in a default of the Borrowers’ or any other Loan
Party’s obligations to a Defaulting Lender under this Agreement or any other
Loan Document.

(b) Defaulting Lender Cure. If Ultimate Parent and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date such confirmation is so
received or the effective date specified in such notice (and subject to any
conditions set forth therein), as applicable, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, together with any payments
reasonably determined by the Administrative Agent to be necessary to compensate
the non-Defaulting Lenders for any loss, cost or expense of the type described
in Section 3.05 (all of which purchases are hereby consented to by Ultimate
Parent and each Lender) whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Ultimate Parent of any Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

36



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Withholding Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by such Withholding Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Withholding Agent shall be required by applicable Law to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by the Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by such Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including withholding or deductions
applicable to additional sums payable under this Section 3.01) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, except
for Other Taxes resulting from an assignment by any Lender pursuant to
Section 11.06(b), which assignment is not at the request of Ultimate Parent
pursuant to Section 11.13.

(c) Tax Indemnifications. (i) Without limiting or duplication of the provisions
of subsection (a) or (b) above, each Loan Party shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 20 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Lender and the
Administrative Agent agrees to give written notice to the Borrowers and Ultimate
Parent of the assertion of any claim against such Lender or the Administrative
Agent, as the case may be, relating to such Indemnified Taxes no later than 180
days after the principal officer of such party responsible for administering
this Agreement obtains knowledge thereof. Each Loan Party shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection after the Administrative Agent has exercised such
remedies provided in clause (ii) of this subsection as the Administrative Agent
in its good faith discretion

 

37



--------------------------------------------------------------------------------

determines to be appropriate. A certificate as to the amount of any such payment
or liability delivered to the Borrowers and Ultimate Parent by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Loan Parties and the Administrative Agent,
and shall make payment in respect thereof within 20 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Loan Parties or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrowers, Ultimate Parent or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent (on its own behalf or on behalf of such Lender) to set
off and apply any and all amounts (including interest and fees) at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower, Ultimate Parent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the applicable Borrower or Ultimate Parent shall deliver
to the Administrative Agent or the Administrative Agent shall deliver to the
applicable Borrower or Ultimate Parent, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to Ultimate Parent or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender and the Administrative Agent shall deliver to the applicable
Borrower, Ultimate Parent and to the Administrative Agent (if applicable), if
reasonably requested by such Borrower, Ultimate Parent or the Administrative
Agent in writing, such properly completed and executed documentation prescribed
by applicable Laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit the applicable Borrower,
Ultimate Parent or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made by the Loan Parties hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) the entitlement of such Lender or the
Administrative Agent to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Person by the
Loan Parties pursuant to this Agreement or otherwise to establish such Person’s
status for withholding

 

38



--------------------------------------------------------------------------------

tax purposes in the applicable jurisdictions. Notwithstanding anything to the
contrary in this Section 3.01(e), the completion, execution and submission of
the documentation referred to in this Section 3.01(e)(i) (other than such
documentation set forth in Sections 3.01(e)(ii)(A), (ii)(B)(I), (ii)(B)(II),
(ii)(B)(III), (ii)(B)(IV) and 3.01(g)) shall not be required if in such Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the case of US
Borrower,

(A) any Lender or Administrative Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall, on or prior to the date it
becomes a party to this Agreement (and from time to time thereafter upon the
expiration, obsolescence or invalidity of any form, documentation or information
previously delivered pursuant to this clause (A)), deliver to the US Borrower
and the Administrative Agent two properly completed and executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the US Borrower or the
Administrative Agent as will establish its exemption from backup withholding;
and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the US Borrower and
the Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the expiration, obsolescence or invalidity of any form, documentation or
information previously delivered pursuant to this clause (B), or upon the
request of the US Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), two of whichever of the following is
applicable:

 

  (I) properly completed and executed originals of Internal Revenue Service Form
W-8BEN (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

  (II) properly completed and executed originals of Internal Revenue Service
Form W-8ECI or W-8EXP (or successor form),

 

  (III)

to the extent a Foreign Lender is not the beneficial owner of such payments,
properly completed and executed originals of IRS Form W-8IMY (or successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, and all required
supporting documentation, IRS Form W-9,

 

39



--------------------------------------------------------------------------------

  and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership for U.S.
federal income tax purposes and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide certification documents on behalf of each such direct and
indirect partner,

 

  (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1, G-2, G-3 or G-4, as applicable, and
(y) properly completed and executed originals of Internal Revenue Service Form
W-8BEN (or successor form), or

 

  (V) properly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the US Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) Each Lender and the Administrative Agent shall promptly (A) notify the
applicable Borrower, Ultimate Parent and the Administrative Agent (if
applicable) of any change in circumstances which would modify or render invalid
any claimed exemption or reduction, and (B) in the case of the US Borrower, take
such steps as shall not be disadvantageous to it, in the reasonable judgment of
such Person, and as may be reasonably necessary (including, in the case of any
Lender, the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that any Loan Party or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Person.

(iv) The applicable Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request in writing, in a timely fashion after the Restatement Effective Date,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender

 

40



--------------------------------------------------------------------------------

determines, in its sole discretion reasonably exercised in good faith, that it
has received a refund (including, for this purpose, a credit in lieu of a
refund) of any Taxes or Other Taxes as to which it has been indemnified by the
Loan Parties or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.

(g) Additional Withholding Documentation. If a payment made to a Lender under
this Agreement may be subject to United States federal withholding tax under
FATCA, such Lender shall deliver to the applicable Borrower, Ultimate Parent and
the Administrative Agent, at the time or times prescribed by applicable Law and
at such time or times reasonably requested by the applicable Borrower, Ultimate
Parent or the Administrative Agent, such documentation prescribed by applicable
Law and such additional documentation reasonably requested by the applicable
Borrower, Ultimate Parent or the Administrative Agent to comply with its
withholding obligations, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection (g), “FATCA”
shall include any amendments made to FATCA after the Restatement Effective Date.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
includes FATCA.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
in US Dollars or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, US Dollars
in the London interbank market, then, on notice thereof by such Lender to the
Borrowers and Ultimate Parent through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans will be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent, the Borrowers and Ultimate Parent that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
applicable Borrower will, upon demand from such Lender (with a copy to the

 

41



--------------------------------------------------------------------------------

Administrative Agent), prepay or, if applicable, convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the applicable Borrower will also pay accrued interest
on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) US Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
applicable Borrower, Ultimate Parent and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans will be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Additional Reserve Requirements.

(a) Increased Costs Generally. If any Change in Law will: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any Tax with respect to this Agreement or any Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or

 

42



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender; and the
result of any of the foregoing will be to increase the cost to such Lender of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Ultimate Parent and the applicable Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
liquidity or on the capital or liquidity of such Lender’s holding company as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender could have achieved but
for such Change in Law (taking into consideration such Lender’s policies with
respect to capital adequacy or liquidity), then from time to time Ultimate
Parent and the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the applicable Borrower and Ultimate Parent will be conclusive
absent manifest error. Ultimate Parent and the applicable Borrower will pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Ultimate Parent and the applicable Borrower will not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than three months prior to
the date that such Lender notifies the applicable Borrower and Ultimate Parent
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above will be extended to include the
period of retroactive effect thereof).

(e) Additional Reserve Requirements. Ultimate Parent and the applicable Borrower
shall pay to each Lender, (i) as long as such Lender shall be required by a
central banking or financial regulatory authority with regulatory authority over
such Lender to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocable to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per

 

43



--------------------------------------------------------------------------------

annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which in each case shall be due and payable
on each date on which interest is payable on such Loan; provided, that the
applicable Borrower and Ultimate Parent shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender with a reasonably detailed explanation of the
regulatory requirements imposing such costs and a calculation of the allocation
of such costs to the relevant Loan or Commitment. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 10 days from receipt of a proper
notice. Notwithstanding the foregoing, if any reserves described in this
clause (e) are based upon the financial strength or creditworthiness of a
Lender, for the purposes of calculating the actual costs of a Lender with
respect to such reserves, each such Lender shall be deemed to be in the highest
applicable category of financial strength or creditworthiness.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower will promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
applicable Borrower;

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the applicable Borrower
or Ultimate Parent pursuant to Section 11.13; or

(d) with respect to amounts due pursuant to subsection (a) or (b) of this
Section as a result of any Change in Law relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III, the claim for additional
amounts shall be generally consistent with such Lender’s treatment of customers
of such Lender that such Lender considers, in its reasonable discretion, to be
similarly situated as the applicable Borrower and having generally similar
provisions in their credit agreements with such Lender.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

44



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Loan Parties are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Loan Parties are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) any
Lender refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by the Borrowers or Ultimate
Parent that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, or (v) any Lender is a Protesting Lender then
Ultimate Parent or the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Loan Parties’ obligations under this Article III will
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Amendment and Restatement. The effectiveness of this
Agreement is subject solely to the satisfaction (or waiver) of the conditions
precedent set forth in Section 3 of the Amendment Agreement, and upon
satisfaction (or waiver) of such conditions, the amendment and restatement of
the Existing Credit Agreement in the form of this Agreement shall be effective.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Ultimate Parent and each of the Borrowers represents and warrants to the
Administrative Agent and the Lenders that on the Restatement Effective Date (or,
in the case of any of the following that is made solely as of any specific date,
such specific date):

5.01 Existence, Qualification and Power. Ultimate Parent, Intermediate Parent,
each Borrower and each Material Subsidiary (a) is duly organized or formed,
validly existing and in good standing (or the local equivalent) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and

 

45



--------------------------------------------------------------------------------

(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing (or the local equivalent) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in the case referred to in
clause (a) with respect to any non-Loan Party only and in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene in any material respects the terms of any
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its Material
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate in any material respects any material Law; except in each case
referred to in clause (b) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect;

5.03 Material Governmental Authorization; Other Material Consents. Other than
any filings with the SEC and any approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

5.04 Binding Effect. The Amendment Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to applicable Debtor Relief Laws and the
effect of general principles of equity, whether applied by a court of law or
equity.

5.05 Material Adverse Effect. As of the Restatement Effective Date, since
December 31, 2013, except for events and circumstances disclosed in Actavis SEC
Documents or the WC SEC Documents filed or furnished after January 1, 2014 and
before the Restatement Effective Date (other than disclosure in Actavis SEC
Documents or WC SEC Documents referred to solely in the “Risk Factors” and
“Forward Looking Statements” sections thereof or similar statements included in
such Actavis SEC Documents that are solely forward looking in nature) there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

5.06 Litigation; Absence of Injunction. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of Ultimate Parent,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Ultimate Parent or any of its Subsidiaries
or against any of their respective properties that (i) purport to affect or

 

46



--------------------------------------------------------------------------------

pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (ii) except as specifically disclosed in Actavis SEC
Documents, WC SEC Documents or Forest SEC Documents filed or furnished on or
before the Restatement Effective Date or on Schedule 5.06, either individually
or in the aggregate, if determined adversely, would reasonably be expected to
have a Material Adverse Effect.

5.07 No Default. Neither Ultimate Parent nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 Ownership of Property; Liens. Each of Ultimate Parent and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. Ultimate Parent and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Ultimate Parent has reasonably concluded that such
Environmental Laws and claims would not, except as specifically disclosed in
Actavis SEC Documents, WC SEC Documents or Forest SEC Documents filed or
furnished on or before the Restatement Effective Date, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Solvency. Ultimate Parent and its Subsidiaries, on a consolidated basis,
will be Solvent after giving effect to the Transactions.

5.11 Insurance. Ultimate Parent, Intermediate Parent, the Borrowers and the
Material Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance), with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Ultimate Parent, Intermediate Parent, the Borrowers or the applicable Material
Subsidiary operates.

5.12 Taxes. Ultimate Parent, Intermediate Parent, the Borrowers and the Material
Subsidiaries have filed or caused to be filed all material federal, state and
other tax returns and reports required to be filed by them, and have paid all
material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

5.13 [Reserved].

 

47



--------------------------------------------------------------------------------

5.14 ERISA. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of Ultimate Parent, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

(b) There are no pending or, to the best knowledge of Ultimate Parent,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; (ii) neither Ultimate Parent nor any ERISA Affiliate
has incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iii) neither Ultimate Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(iv) no Pension Plan or Multiemployer Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan; and (v) Ultimate Parent and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained.

5.15 OFAC. None of Ultimate Parent, Intermediate Parent, Warner Chilcott Finance
or any Borrower is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control of the U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or a Person sanctioned by the United States of America pursuant to any
of the regulations administered or enforced by OFAC (31 C.F.R., Subtitle B,
Chapter V, as amended); or (ii) a department, agency or instrumentality of, or
is otherwise controlled by or acting on behalf of, directly or indirectly,
(x) any OFAC Listed Person, or (y) the government of a country the subject of
comprehensive U.S. economic sanctions administered by OFAC (collectively, “OFAC
Countries”).

5.16 Subsidiaries; Equity Interests. As of the Restatement Effective Date,
Ultimate Parent has no Subsidiaries other than those specifically disclosed in
Schedule 5.16, and all of the outstanding Equity Interests in the Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by Ultimate Parent in the amounts specified on Schedule 5.16 free and
clear of all Liens (other than any Liens permitted under Section 7.01).

 

48



--------------------------------------------------------------------------------

5.17 Margin Regulations; Investment Company Act. (a) No Borrower is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock.

(b) None of Ultimate Parent, Intermediate Parent, Warner Chilcott Finance or any
Borrower, or any Person Controlling such Person, or any Subsidiary of such
Person is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.18 Disclosure. All written information (other than projected financial
information and information of a general economic or general industry nature)
that has been made available to the Arrangers or any of the Lenders by or on
behalf of Ultimate Parent, Intermediate Parent, the Borrowers or any of their
representatives, taken as a whole, or by or on behalf of the Acquired Business
or its Subsidiaries or any of their respective representatives, taken as a
whole, in connection with any aspect of the Transactions is, when taken as a
whole, complete and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading (in each case after
giving effect to all supplements and updates provided thereto); provided that,
with respect to projected financial information, Ultimate Parent, Intermediate
Parent, and each Borrower represent only that such information was prepared in
good faith based upon reasonable assumptions that are believed by the preparer
thereof to be reasonable at the time made and at the time such projected
financial information is delivered to the Arrangers or any of the Lenders; it
being understood and agreed that such projected financial information is not to
be viewed as facts and that actual results during the period or periods covered
by any such projected financial information may differ significantly from the
projected results, and no assurance can be given that the projected results will
be realized. Solely as they relate to matters with respect to the Acquired
Business and its Subsidiaries, the foregoing representations and warranties are
made to the best of Ultimate Parent’s knowledge.

5.19 Compliance with Laws. Each of Ultimate Parent, Intermediate Parent,
Actavis, the Borrower and each Material Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

5.20 Intellectual Property; Licenses, Etc. Ultimate Parent and its Subsidiaries
own, or possess the right to use, without conflict with the rights of any other
Person, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) with respect to which the failure to possess or have
the right to use or the presence of a conflict with the rights of any other
Person (other than with respect to any litigation arising under
Section 505(j)(3)(A)(vii)(iv) of the Federal Food, Drug and Cosmetic Act of
1938, as amended) would not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of Ultimate Parent, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or

 

49



--------------------------------------------------------------------------------

now contemplated to be employed, by Ultimate Parent or any Subsidiary infringes
upon any rights held by any other Person, except where such infringement would
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of Ultimate Parent, threatened, which, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then Ultimate Parent and each Borrower will, and will (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause
Intermediate Parent and each Material Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (who will
distribute copies to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Ultimate Parent (commencing with the Fiscal Year ending
December 31, 2013), a consolidated balance sheet of Ultimate Parent and its
Subsidiaries as of the end of such Fiscal Year, and the related consolidated
statements of income or operations and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent public accountant of recognized national standing as to whether such
financial statements are free of material misstatement, which report and opinion
will be prepared in accordance with audit standards of the Public Company
Accounting Oversight Board and will not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Ultimate Parent
(commencing with the first fiscal quarter ending after the Restatement Effective
Date), a consolidated balance sheet of Ultimate Parent and its Subsidiaries as
of the end of such fiscal quarter, and the related consolidated statements of
income or operations and cash flows for such fiscal quarter and for the portion
of Ultimate Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, certified by the chief financial officer or the vice
president and controller of Ultimate Parent as fairly presenting the financial
condition, results of operations and cash flows of Ultimate Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), Ultimate Parent will not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of Ultimate Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

50



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
will distribute copies to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Ultimate Parent (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly, after the same are available, copies of each proxy statement sent
to the shareholders of Ultimate Parent and copies of all annual, regular,
periodic and special reports and registration statements which Ultimate Parent
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly, and in any event within five Business Days after receipt thereof
by Ultimate Parent or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Ultimate Parent or any Subsidiary thereof to the extent that any such notice or
other correspondence would be required to be disclosed in a Form 8-K filing with
the SEC; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of Ultimate Parent or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC or comparable agency in any applicable
non-U.S. jurisdiction) may be delivered electronically and if so delivered, will
be deemed to have been delivered on the date (i) on which Ultimate Parent posts
such documents, or provides a link thereto on Ultimate Parent’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on Ultimate Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) Ultimate Parent shall deliver paper
copies of such documents to the Administrative Agent who will distribute copies
to any Lender that requests Ultimate Parent to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) Ultimate Parent shall notify the Administrative
Agent (by facsimile or electronic mail) of the posting of any such documents.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Ultimate Parent with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

51



--------------------------------------------------------------------------------

Ultimate Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Ultimate Parent hereunder (including, for the
avoidance of doubt, materials/and or information delivered pursuant to
Section 4.01) (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Ultimate
Parent or its Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Ultimate Parent hereby
agrees that (w) all Company Materials that are to be made available to Ultimate
Public Lenders will be clearly and conspicuously marked “PUBLIC” which, at a
minimum, will mean that the word “PUBLIC” will appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC”, Ultimate Parent will be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Company Materials as not containing any material
non-public information with respect to Ultimate Parent or its securities for
purposes of United States federal and state securities Laws (provided, however,
that to the extent such Company Materials constitute Information, they will be
treated as set forth in Section 11.07); (y) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers will be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting outside the portion the Platform
designated “Public Side Information”.

6.03 Notices. Promptly notify the Administrative Agent (and each Lender through
the Administrative Agent) of the following, upon any such event becoming known
to any Responsible Officer of Ultimate Parent or any Borrower:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including any such matter resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of
Ultimate Parent or any Subsidiary, or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting Ultimate Parent or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event, that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability to Ultimate Parent and its Subsidiaries in an aggregate amount
exceeding $100,000,000; and

(d) of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

52



--------------------------------------------------------------------------------

Each notice pursuant to subsections (a) through (c) of this Section 6.03 will be
accompanied by a statement of a Responsible Officer of Ultimate Parent or the
applicable Borrower setting forth details of the occurrence referred to therein
and stating what action Ultimate Parent or the applicable Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
will describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same will become due and
payable, all its tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and it is maintaining
adequate reserves in accordance with GAAP, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or incorporation except in a transaction not
prohibited by Section 7.03; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of clauses (a) and (b), where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance) as are customarily carried under
similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied will
be made of all financial transactions and matters involving its assets and
business.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers having direct knowledge or responsibility of the subject

 

53



--------------------------------------------------------------------------------

matter; provided, however, that such visits, inspections or examinations will be
made at a reasonable time during normal business hours with due regard for, and
minimal disruption of, the business of Ultimate Parent and its Subsidiaries, and
will not (a) be at the expense of such Person, (b) occur more frequently than
once in any 12-month period and (c) be made without five (5) Business Days’
prior written notice; provided further, however, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of such Person at any time during normal business hours and without
advance notice.

6.11 Closing Date Deliverables.. Not later than 11:59 p.m. on the Closing Date,
deliver to the Administrative Agent the following:

(a) a Subsidiary Guarantor Counterpart, executed by a Responsible Officer of
Intermediate Parent;

(b) a certificate signed by a Responsible Officer of Intermediate Parent
(i) certifying and attaching the resolutions adopted by Intermediate Parent
authorizing the execution, delivery and performance of the Loan Documents to
which it is or is to be a party, (ii) certifying as to the incumbency and
specimen signature of each Responsible Officer of Intermediate Parent executing
the Loan Documents to which it is or is to be a party, (iii) attaching a good
standing certificate (or the local equivalent) and a certificate of
incorporation (or the local equivalent) evidencing that Intermediate Parent is
validly existing and in good standing (or the local equivalent) in its
jurisdiction of organization and (iv) certifying and attaching a true and
complete copy of the Organization Documents of Intermediate Parent;

(c) a certificate signed by a Responsible Officer of Ultimate Parent certifying
that, on and as of the Closing Date, the conditions set forth in Sections
4.02(b), (c) and (d) of the Actavis Term Loan Agreement have been satisfied, in
the form attached as Exhibit H hereto; and

(d) an executed legal opinion of (A) Latham & Watkins LLP, special New York
counsel for Intermediate Parent, addressed to the Administrative Agent and each
Lender and dated the Closing Date, substantially in the form attached as Exhibit
H-2 to the Existing Term Loan Agreement, modified to reflect the Transactions
and (B) Conyers Dill & Pearman, special Bermuda counsel for Intermediate Parent,
addressed to the Administrative Agent and each Lender and dated the Closing
Date, in form and substance reasonably satisfactory to the Administrative Agent.

6.12 Covenant to Guarantee Obligations. Within 30 days (or such later time as
may be reasonably requested in writing by Ultimate Parent and accepted by the
Administrative Agent) of (a) the designation of any Subsidiary of Intermediate
Parent as a guarantor under any other Indebtedness of any Borrower owing to any
Person other than Ultimate Parent or its Subsidiaries in an aggregate principal
amount or commitment amount exceeding $350,000,000 or (b) the date that
Intermediate Parent or any of its Subsidiaries guarantees Indebtedness of the
Acquired Business in an aggregate principal amount or commitment amount
exceeding $350,000,000, Intermediate Parent shall (a) cause each such Subsidiary
to deliver to the Administrative Agent, a duly executed Subsidiary Guarantor
Counterpart pursuant to which such Subsidiary agrees to be bound by the terms
and provisions of the Guaranty and such Subsidiary

 

54



--------------------------------------------------------------------------------

Guarantor Counterpart and (b) deliver to the Administrative Agent documents of
the types referred to in Section 4.02(a)(iii) of the Existing Credit Agreement
and opinions of counsel to such Person (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)) in form and substance substantially similar to the
opinions of counsel attached hereto as Exhibit H to the Existing Credit
Agreement, all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, in the case of a Foreign
Subsidiary, if such Guarantee would give rise to adverse tax consequences as
reasonably determined by Ultimate Parent, such Subsidiary shall not be required
to become a Subsidiary Guarantor.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then Ultimate Parent (other than in Section 7.02) and the Borrower
(other than in Sections 7.02, 7.03 or 7.09) in each section of this Article VII,
will not, nor will Ultimate Parent or the Borrower permit or allow Intermediate
Parent or any Material Subsidiary in any section of this Article VII (other than
in Section 7.03), or any Subsidiary in Sections 7.01 and 7.02, Intermediate
Parent in Section 7.03 or any Passive Holding Company in Section 7.09 to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(except as contemplated by Section 7.02(b)), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

55



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); and

(j) (x) other Liens securing other Indebtedness permitted by Section 7.02 or
(y) other liabilities of Ultimate Parent and its Subsidiaries, in an aggregate
amount for clauses (x) and (y) not to exceed, at any time, the greater of
$750,000,000 and 15% of the Net Worth of Ultimate Parent (it being understood
that any Lien permitted under any other clause in this Section 7.01 shall not be
included in the computation described in this clause (j)).

7.02 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) Indebtedness of any Subsidiary Guarantor or any Loan Party under and as
defined in either of the Actavis Term Loan Agreement or the Actavis Revolving
Credit Agreement;

 

56



--------------------------------------------------------------------------------

(e) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of any Subsidiary;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of all such
Indebtedness permitted by this Section 7.02(f) at any one time outstanding shall
not exceed the greater of $750,000,000 and 15% of the Net Worth of Ultimate
Parent;

(g) Capital Lease Obligations, Synthetic Lease Obligations or Receivables
Facility Attributable Indebtedness in an aggregate principal amount which, when
added to all other Capital Lease Obligations, Synthetic Lease Obligations and
Receivables Facility Attributable Indebtedness created, incurred or assumed
under this clause (g), do not to exceed the greater of $750,000,000 and 15% of
the Net Worth of Ultimate Parent at any time, subject in the case of any such
Indebtedness secured by a Lien, to the limitation set forth in Section 7.01(j);

(h) additional secured or unsecured Indebtedness not otherwise permitted under
this Section 7.02 in an aggregate principal amount at any time outstanding
which, when added to, without duplication, the aggregate principal amount of
Indebtedness and other obligations that are secured by a Lien permitted by
Section 7.01(j) at such time, do not exceed the greater of $750,000,000 and 15%
of the Net Worth of Ultimate Parent;

(i) intercompany loans made (x) between Ultimate Parent and one or more
Subsidiaries or (y) among any two or more Subsidiaries (including, in each case,
Indebtedness incurred as part of the Post-Closing Restructuring); and

(j) any Acquisition Indebtedness.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of Ultimate Parent and the Material Subsidiaries, taken as a
whole, unless (a) at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing and (b) after
giving effect to any such transaction, the business, taken as a whole, of
Ultimate Parent and the Material Subsidiaries shall not have been altered such
that Ultimate Parent or the Material Subsidiaries, or of Intermediate Parent and
the Material Subsidiaries, are unable to comply with the restriction on the
covenant governing any change in nature of business in Section 7.04; provided
that if Ultimate Parent or Intermediate Parent is not the survivor of any such
consolidation or merger involving Ultimate Parent or Intermediate Parent, as the
case may be, (A) Ultimate Parent, at the time thereof and immediately after
giving effect thereto, shall be in compliance on a pro forma basis with the
financial covenant contained in Section 7.08 as if such consolidation or merger
had been consummated (and any related Indebtedness incurred, assumed or repaid
in connection therewith had been incurred, assumed or repaid, as the case may
be) on the first day of the most recently completed four fiscal quarters of
Ultimate Parent for which financial statements have been delivered pursuant to
Section 6.01 (as demonstrated by delivery to the Administrative Agent of a
certificate of a Responsible Officer to such effect showing such

 

57



--------------------------------------------------------------------------------

calculation in reasonable detail prior to or concurrently with such
consolidation or merger), (B) the surviving Person of such consolidation or
merger shall expressly assume all the rights and obligations of Ultimate Parent
or Intermediate Parent under this Agreement and the other Loan Documents
pursuant to documentation reasonably satisfactory to the Administrative Agent
and shall thereafter be deemed to be Ultimate Parent or Intermediate Parent, as
the case may be, for all purposes hereunder and (C) such consolidation or merger
will not result in a Change of Control.

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Ultimate
Parent and the Material Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Ultimate Parent that is a Material Subsidiary, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Ultimate Parent, such Borrower or such Material
Subsidiary as would be obtainable by Ultimate Parent, such Borrower or such
Material Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction will not
apply to (i) transactions between or among (A) any Loan Party and any of such
Loan Party’s Wholly Owned Subsidiaries, (B) Wholly Owned Subsidiaries of any
Loan Party or (C) Guarantors, (ii) Permitted Receivables Transfers,
(iii) transactions undertaken as part of the Post-Closing Restructuring,
(iv) any transaction between Ultimate Parent or one or more Affiliates of
Ultimate Parent resulting in a transfer to Ultimate Parent or one or more
Affiliates of Ultimate Parent of the proceeds of any Acquisition Indebtedness
issued by such Affiliate or (v) if, immediately before and after giving effect
to such transaction, no Event of Default shall have occurred and be continuing.

7.06 Investments. Make any Investment if, immediately before and after giving
effect to such Investment, an Event of Default shall have occurred and be
continuing; provided that the foregoing restriction will not apply to
Investments made (i) in the ordinary course of business or required in
connection with the Receivables Purchase Documents or (ii) as part of the
Post-Closing Restructuring.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(exclusive of stock dividends and cash dividends paid to any Loan Party);
provided that the foregoing restriction will not apply (x) if, immediately
before and after giving effect to such declaration, no Event of Default shall
have occurred and be continuing or (y) to any Restricted Payment or other
transaction in connection with the Post-Closing Restructuring.

7.08 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any period of four consecutive fiscal quarters of Ultimate
Parent to exceed (i) 4.25:1.00 from the last day of the first fiscal quarter
ending after the Restatement Effective Date through the last day of the fourth
full fiscal quarter ending after the Closing Date, (ii) 4.00:1.00 from the last
day of the fourth full fiscal quarter ending after the Closing Date through the
last day of the eighth full fiscal quarter ending after the Closing Date, and
(iii) 3.50:1.00 from the last day of the eighth full fiscal quarter ending after
the Closing Date through the then-latest Maturity Date.

 

58



--------------------------------------------------------------------------------

7.09 Passive Holding Companies. Permit any Subsidiary of Ultimate Parent that is
a direct or indirect parent of Intermediate Parent (other than any such
Subsidiary that becomes a Subsidiary Guarantor) and, prior to the Discharge of
the Tranche A-2 Loans (as defined under the Actavis Term Loan Agreement) or the
guarantee thereof by Ultimate Parent, Ultimate Parent (each such Subsidiary and,
as long as applicable, Ultimate Parent, the “Passive Holding Companies”), to
conduct, transact or otherwise engage in any active trade or business or
operations other than through a Subsidiary of Intermediate Parent; provided that
the foregoing will not prohibit any Passive Holding Company from taking actions
related to the following (and activities incidental thereto): (i) its ownership
of the Equity Interests of its direct Wholly Owned Subsidiaries, which are
direct or indirect ultimate parents of Intermediate Parent, (ii) the maintenance
of its legal existence and, with respect to Ultimate Parent, status as a public
company (including the ability to incur fees, costs and expenses relating to
such maintenance), (iii) the performance of its obligations with respect to the
Merger Agreement, the Amendment Agreement, this Agreement, the Actavis Revolving
Credit Agreement, the Actavis Term Loan Credit Agreement, the Cash Bridge Credit
Agreement, the Notes Bridge Agreement, any other Indebtedness in respect of
which it is an obligor and any other agreement to which it is a party, (iv) with
respect to Ultimate Parent, any public offering of its common stock or with
respect to any Passive Holding Company (other than Ultimate Parent) any other
issuance of its Equity Interests, (v) the making of Restricted Payments,
(vi) the incurrence of Indebtedness, (vii) the making of contributions to (or
other equity investments in) the capital of its direct Subsidiaries, (viii) the
creation of a newly formed Subsidiary with capitalization of less than
$1,000,000 and which is formed solely for the purpose of consummating an
acquisition by Ultimate Parent so long as, within six months (or such later time
as may be reasonably requested in writing by Ultimate Parent and accepted by the
Administrative Agent) such newly formed Subsidiary merges with and into a target
entity and the survivor thereof becomes a Subsidiary of Intermediate Parent or
its Subsidiaries), (ix) providing a Guarantee of Indebtedness or other
obligations of its Subsidiaries, (x) participating in tax, accounting and other
administrative matters as a member or parent of the consolidated group,
(xi) holding any cash or certain property (including cash and certain property
received in connection with Restricted Payments), (xii) providing
indemnification to officers and directors, (xiii) the ownership and/or
dispositions of assets held on the Closing Date or acquired after the Closing
Date, in each case, the extent permitted by clause (iii), (v), (vii) or
(viii) above and (xiv) activities incidental to the businesses or activities
described above.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following will constitute an “Event of
Default”:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within five (5) days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document (other than an amount specified in clause (i) above);

 

59



--------------------------------------------------------------------------------

(b) Specific Covenants. The Loan Parties fail to perform or observe any term,
covenant or agreement contained in Section 6.03(a), Section 6.05(a) (with
respect to existence of Ultimate Parent, Intermediate Parent or any Borrower or,
so long as Warner Chilcott Finance is a Subsidiary Guarantor, Warner Chilcott
Finance (other than in connection with a transaction not prohibited by this
Agreement)), Section 6.11 or Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Administrative
Agent (given at the request of any Lender) to Ultimate Parent and the applicable
Borrower, unless such failure is not susceptible to cure within thirty (30) days
and, within such thirty (30) days, the applicable Loan Party has taken
reasonable steps to effectuate a cure, continues to diligently pursue such cure,
and actually effectuates such cure within sixty (60) days after such notice to
Ultimate Parent and the applicable Borrower;

(d) Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document is incorrect in any material respect when made or deemed made;

(e) Cross-Default. (i) Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary fails to make any payment of principal or interest in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace periods), (ii) any event or
condition occurs that results in any Material Indebtedness (A) becoming due
prior to its scheduled maturity or (B) that enables or permits (after giving
effect to any applicable grace periods) the holder or holders of any Material
Indebtedness, or any trustee or agent on its or their behalf, to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this subsection (e)(ii) shall not apply to (x) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such secured Indebtedness is paid when due or
(y) any change of control offer under the Forest Notes arising in connection
with the Acquisition, (iii) any termination event or event of like import occurs
under any Receivables Purchase Facility having a principal amount or committed
amount in excess of $200,000,000, that (1) terminates, or permits the investors
under any Receivables Purchase Facility to terminate, the reinvestment of
collections or proceeds of Receivables and Related Security under any
Receivables Purchase Document (other than a termination resulting solely from
the request of Ultimate Parent or any of its Subsidiaries) or (2) causes the
replacement of, or permits the investors under any Receivables Purchase Facility
to replace, the Person then acting as servicer for such Receivables Purchase
Facility, if the Person then acting as servicer is a Loan Party or an Affiliate
of a Loan Party or (iv) there occurs under any Swap Contract an early
termination date resulting from (x) any event of default under such Swap
Contract as to which Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary is the defaulting party thereunder or (y) any termination
event under such Swap Contract as to which Ultimate Parent, Intermediate Parent,
any Borrower or any Material Subsidiary is an affected party thereunder and, in
either event, the Swap Termination Value owed by Ultimate Parent, Intermediate
Parent, such Borrower or such Material Subsidiary as a result thereof is greater
than $200,000,000;

 

60



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Ultimate Parent, Intermediate Parent, any
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of Ultimate Parent, Intermediate
Parent, any Borrower or any Material Subsidiary and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to Ultimate Parent, Intermediate Parent, any
Borrower or any Material Subsidiary or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding;

(g) Inability to Pay Debts; Attachment. (i) Ultimate Parent, Intermediate
Parent, any Borrower or any Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of Ultimate Parent,
Intermediate Parent, such Borrower or such Material Subsidiary and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy;

(h) Judgments. There is entered against Ultimate Parent, Intermediate Parent,
any Borrower or any Material Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $200,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order and (B) there is a period of thirty
consecutive days during which execution shall not have been effectively stayed,
vacated or bonded pending appeal or otherwise;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Ultimate Parent, any Borrower or any Material Subsidiary under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $200,000,000 or (ii) Ultimate Parent, any
Borrower, any Material Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $200,000,000;

(j) Invalidity of Loan Documents. This Agreement, any Note or any material
Guarantee under the Guaranty shall, for any reason, cease to be in full force
and effect, or any Loan Party shall contest in writing the validity or
enforceability hereunder or under any Note, in each case, other than in
accordance with the terms hereof and thereof (including, in the case of a
Subsidiary Guarantor, as a result of the release of such Subsidiary Guarantor in
accordance with Section 10.10); or

 

61



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent will, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid will automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations will, subject to Section 2.17, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Ultimate Parent or as otherwise required by Law.

 

62



--------------------------------------------------------------------------------

ARTICLE IX.

GUARANTEE

9.01 Guarantee of Guaranteed Obligations. Each of the Guarantors hereby, jointly
and severally, absolutely, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Administrative Agent, for the
benefit of the Guaranteed Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers and each other Guarantor, when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. Each Guarantor shall
be liable under its guarantee set forth in this Section 9.01, without any
limitation as to amount, for all present and future Guaranteed Obligations,
including specifically all future increases in the outstanding amount of the
Loans or other Guaranteed Obligations and other future increases in the
Guaranteed Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents on the date hereof. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Guaranteed Obligations (including, without limitation, interest,
fees, costs and expenses) that would be owed by any other obligor on the
Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a proceeding under any Debtor Relief Law
involving such other obligor because it is the intention of the Guarantors and
the Guaranteed Parties that the Guaranteed Obligations which are guaranteed by
the Guarantors pursuant hereto should be determined without regard to any rule
of law or order which may relieve any Borrower or any other Guarantor of any
portion of such Guaranteed Obligations.

9.02 Limitation on Obligations Guaranteed. (a) Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Article IX shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Article IX void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the Guaranty set forth herein and the
obligations of each Guarantor hereunder. To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor in respect of the Guaranty set forth in
this Article IX at any time shall be limited to the maximum amount as will
result in the Guaranteed Obligations of such Guarantor not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under the Guaranty set forth in this Article IX and its related contribution
rights but before taking into account any liabilities under any other Guarantee
by such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 9.02(a) without impairing the Guaranty contained in this
Article IX or affecting the rights and remedies of any Guaranteed Party
hereunder.

(c) Notwithstanding anything to the contrary in this Article IX, the
indemnities, guarantees, obligations, liabilities and undertakings under this
Article IX or elsewhere in this Agreement of Ultimate Parent and any other
Guarantor incorporated in Ireland shall be deemed not to be undertaken or
incurred to the extent that the same would (but for this Section 9.02(c)):

(i) constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 of Ireland; or

 

63



--------------------------------------------------------------------------------

(ii) constitute a breach of Section 31 of the Companies Act 1990 of Ireland.

For the avoidance of doubt, to the extent that such indemnities, guarantees,
obligations, liabilities or undertakings have been validated under Section 60
(2) to (11) of the Companies Act 1963 of Ireland they shall not constitute
unlawful financial assistance under the said Section 60.

9.03 Nature of Guarantee; Continuing Guarantee; Waivers of Defenses

(a) Each Guarantor understands and agrees that the Guaranty contained in this
Article IX shall be construed as a continuing guarantee of payment and
performance and not merely of collectability. Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon any Borrower or any of the other
Guarantors with respect to the Guaranteed Obligations. Without limiting the
generality of the foregoing, this Guaranty and the obligations of the Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, set-off, defense, counterclaim, discharge or
termination for any reason (other than a Discharge of the Guaranteed
Obligations).

(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Borrower and any other Guarantor or any other Person or against
any other guarantee for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by any Guaranteed Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower and any other Guarantor or any other Person or to realize upon any
such guarantee or to exercise any such right of offset, or any release of any
Borrower and any other Guarantor or any other Person or any such guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Guaranteed Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

(c) No payment made by any Borrower, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from any Borrower and any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment remain liable for the Guaranteed
Obligations until the Discharge of the Guaranteed Obligations.

 

64



--------------------------------------------------------------------------------

(d) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the Guaranty contained in this Article
IX shall not be affected by, and shall remain in full force and effect without
regard to, and hereby waives all, rights, claims or defenses that it might
otherwise have (now or in the future) with respect to each of the following
(whether or not such Guarantor has knowledge thereof):

(i) the validity or enforceability of this Agreement, the Amendment Agreement or
any other Loan Document, any of the Guaranteed Obligations or any guarantee or
right of offset with respect thereto at any time or from time to time held by
any Guaranteed Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of any Loan Party or any Subsidiary of any Loan Party and any
corresponding restructuring of the Guaranteed Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations; and

(vi) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Guarantor for the Guaranteed
Obligations, or of such Guarantor under this Article IX.

(e) In addition each Guarantor further waives any and all other defenses,
set-offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, any
Borrower or any other Guarantor or Person against any Guaranteed Party,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury.

 

65



--------------------------------------------------------------------------------

9.04 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Guaranteed Obligations by any Guarantor or is received
or collected on account of the Guaranteed Obligations from any Guarantor:

(a) If such payment is made by a Guarantor in respect of the Guaranteed
Obligations of another Guarantor, such Guarantor shall be entitled, subject to
and upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to exercise such rights until a Discharge of
the Guaranteed Obligations), (A) to demand and enforce reimbursement for the
full amount of such payment from such other Guarantor, and (B) to demand and
enforce contribution in respect of such payment from each other Guarantor which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors (other than the Guarantor whose primary obligations
were so guaranteed by the other Guarantors) based on the relative value of their
assets and any other equitable considerations deemed appropriate by the court.

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor whether under
Section 9.04(a) or otherwise, such Guarantor shall be entitled, subject to and
upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to subrogation until a Discharge of the
Guaranteed Obligations), to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor as
set forth in this Section 9.04) to any security interest that may then be held
by the Administrative Agent upon any collateral securing or purporting to secure
any of the Guaranteed Obligations. Any right of subrogation of any Guarantor
shall be enforceable solely after a Discharge of the Guaranteed Obligations and
solely against the Guarantors, and not against the Guaranteed Parties, and
neither the Administrative Agent nor any other Guaranteed Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any collateral securing or
purporting to secure any of the Guaranteed Obligations for any purpose related
to any such right of subrogation. If subrogation is demanded by any Guarantor,
then, after Discharge of the Guaranteed Obligations, the Administrative Agent
shall deliver to the Guarantors making such demand, or to a representative of
such Guarantors or of the Guarantors generally, an instrument satisfactory to
the Administrative Agent transferring, on a quitclaim basis without any
recourse, representation, warranty or any other obligation whatsoever, whatever
security interest the Administrative Agent then may hold in whatever collateral
securing or purporting to secure any of the Guaranteed Obligations that may then
exist that was not previously released or disposed of or acquired by the
Administrative Agent.

(c) The obligations of the Guarantors under this Guaranty and the other Loan
Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 9.04 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor. The Guaranteed Parties
make no representations or warranties in respect of any such right and shall
have no duty to assure, protect, enforce or ensure any such right or otherwise
relating to any such right.

 

66



--------------------------------------------------------------------------------

9.05 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
US Dollars and in Same Day Funds.

9.06 Subordination of Other Obligations. Each Guarantor hereby subordinates the
payment of all obligations and Indebtedness of Ultimate Parent or Intermediate
Parent owing to such Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of Ultimate Parent or Intermediate
Parent to such Guarantor as subrogee of the Guaranteed Parties or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Administrative Agent so
requests, any such obligation or Indebtedness of Ultimate Parent or Intermediate
Parent to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Guaranteed Parties and the proceeds thereof shall
be paid over to the Administrative Agent on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
such Guarantor under this Guaranty.

9.07 Financial Condition of Borrowers and other Guarantors. Any extension of
credit may be made to a Borrower or continued from time to time, without notice
to or authorization from any Guarantor regardless of the financial or other
condition of such Borrower or any other Guarantor at the time of any such grant
or continuation. No Guaranteed Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrowers or any other Guarantor. Each Guarantor has
adequate means to obtain information from the Borrowers and each other Guarantor
on a continuing basis concerning the financial condition of the Borrowers and
each other Guarantor and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrowers and each other Loan Party
and each other Guarantor and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Party to disclose any
matter, fact or thing relating to the business, operations or condition of any
Borrower or any other Guarantor now known or hereafter known by any Guaranteed
Party.

9.08 Bankruptcy, Etc. Until a Discharge of the Guaranteed Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other Person in commencing any proceeding under any
Debtor Relief Law against a Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding under any Debtor
Relief Law, voluntary or involuntary, involving a Borrower or any other
Guarantor or by any defense which a Borrower or any Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding. To the fullest extent permitted by law, the Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any interest,
fees, costs, expenses or other Guaranteed Obligations accruing or arising after
the date on which such case or proceeding is commenced.

 

67



--------------------------------------------------------------------------------

9.09 Duration of Guarantee. The Guaranty contained in this Article IX shall
remain in full force and effect until the Discharge of the Guaranteed
Obligations.

9.10 Reinstatement. If at any time payment of any of the Guaranteed Obligations
or any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Guaranteed Obligation, because the payment or transfer or
the incurrence of the obligation is so satisfied, is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively,
a “Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, and, subject to Section 11.04, as to all reasonable costs,
expenses and attorney’s fees of the Guaranteed Party related thereto, the
liability of each Guarantor hereunder will automatically and immediately be
revived, reinstated, and restored and will exist as though the Voidable Transfer
had never been made.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Loan Party will have any rights as a third party beneficiary of any of
such provisions.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder will have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Ultimate Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

68



--------------------------------------------------------------------------------

10.03 Exculpatory Provisions. The Administrative Agent will not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent will be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by Ultimate Parent, the
Borrowers or a Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
(or waiver) of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent will be
entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition under Article
IV that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent will have received notice to the

 

69



--------------------------------------------------------------------------------

contrary from such Lender prior to the Restatement Effective Date. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
will not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, Ultimate Parent and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
will have the right, in consultation with Ultimate Parent and the Borrowers, to
appoint a successor, which will be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor will have been so appointed by the Required Lenders and will have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent
notifies Ultimate Parent and the Borrowers and the Lenders that no qualifying
Person has accepted such appointment, then such resignation will nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent will instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor will succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent will be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent will be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 will continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as

 

70



--------------------------------------------------------------------------------

it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agent or the Co-Documentation Agents will
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party is pending,
the Administrative Agent (irrespective of whether the principal of any Loan will
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent will have made any demand on
such Loan Party) will be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

71



--------------------------------------------------------------------------------

10.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person (a) ceases to be a Subsidiary of Ultimate Parent as a
result of a transaction permitted hereunder, (b) ceases to be a guarantor under
all other Indebtedness (other than the Obligations) of the Borrowers owing to
any Person other than Ultimate Parent or its Subsidiaries in an aggregate
principal amount exceeding $350,000,000 or (c) was voluntarily designated by
Ultimate Parent as a Subsidiary Guarantor and Ultimate Parent requests, in
writing, that the Administrative Agent release it from the Guaranty and no Event
of Default would immediately result from such a release; provided, that so long
as the Puerto Rico Borrower or Warner Chilcott Finance is an obligor in respect
of the WC Notes, the Puerto Rico Borrower or Warner Chilcott Finance shall not
be released from its obligations under the Guaranty pursuant to this clause (c).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Loan Parties
therefrom, will be effective unless in writing signed by the Required Lenders
and the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (such acknowledgement not to be unreasonably withheld,
conditioned or delayed) and each such waiver or consent will be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent will:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e) release Ultimate Parent from the Guaranty in Section 9.01 or all of the
Subsidiary Guarantors without the written consent of each Lender, except, in the
case of all of the Subsidiary Guarantors, to the extent the release of all of
the Subsidiary Guarantors is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

72



--------------------------------------------------------------------------------

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
affected Lender;

and, provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone will be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopy
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopy number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by telecopy will be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, will be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, will be effective as provided in such
subsection (b).

 

73



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing will not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Loan Parties may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website will be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Ultimate Parent’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event will any Agent Party have
any liability to the Loan Parties, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, telecopy, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may

 

74



--------------------------------------------------------------------------------

change its address, telecopy, telephone number or electronic mail address for
notices and other communications hereunder by notice to the Loan Parties and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, telecopy
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
federal and state securities Laws, to make reference to Company Materials, if
any, that are not made available through the “Public Side Information” portion
of the Platform and that may contain material non-public information with
respect to Ultimate Parent or its securities for purposes of United States
federal or state securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders will be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of Ultimate Parent or
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers will indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of Ultimate Parent
or any Borrower. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative

 

75



--------------------------------------------------------------------------------

Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.14, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers will pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, which shall be limited to Shearman & Sterling LLP), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof; provided that the out of pocket
expenses of the Administrative Agent and its Affiliates and their counsel with
respect to the preparation, negotiation, execution and delivery of the Loan
Documents in connection with the Transaction shall be limited as set forth in
the Commitment Letter and (ii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and the Lenders (including the
reasonable fees, disbursements and other charges of counsel, which shall be
limited to one counsel, and if necessary, one local counsel in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one special
conflicts counsel to all affected Indemnitees, taken as a whole) in connection
with the enforcement or protection of their respective rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section.

(b) Indemnification by the Borrowers. The Borrowers will indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, the Syndication
Agent, each Lender, and each Related Party of any of the foregoing Persons (each
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of counsel, which shall be limited to one primary
counsel, one local counsel in Ireland, Puerto Rico and Luxembourg and, if
necessary, one local counsel in each other appropriate jurisdiction and, solely
in the case of a conflict of interest, one special conflicts counsel to all
affected Indemnitees, taken as a whole) arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Ultimate Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to Ultimate
Parent or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity will not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of

 

76



--------------------------------------------------------------------------------

competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of such Indemnitee (or its
respective affiliates and their respective officers, directors, employees or
agents), (y) result from a claim brought by a Loan Party against an Indemnitee
for a material breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a claim of any Indemnitee solely
against one or more Indemnitees (and not by one or more Indemnitees against the
Administrative Agent, the Syndication Agent or any Arranger to the extent acting
in their capacity as such and to the extent otherwise entitled to be indemnified
hereunder) that have not resulted from the action or inaction of Ultimate Parent
or its Subsidiaries or any of their respective officers, directors, employees or
agents. Notwithstanding any of the foregoing provisions to the contrary, this
Section 11.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses or damages arising from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients (excluding any Indemnitee) of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent that such damages are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; provided, however, that in no event will any Indemnitee have
any liability for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). The indemnities in this
Section 11.04(b) shall not abrogate, modify or diminish the obligations of the
Administrative Agent and the Lenders to keep certain information confidential in
the manner and to the extent provided in Section 11.07.

 

77



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section will be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section will survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence will
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that Ultimate Parent may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (except in connection with a transaction
not prohibited by Section 7.03 in accordance with the terms thereof) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (e) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

78



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, Ultimate Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment so
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Ultimate Parent (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default under Section 8.01(a)
or 8.01(f) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that Ultimate Parent shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

79



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Ultimate Parent or any of Ultimate Parent’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section 11.06.

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of Ultimate Parent and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this subsection (c),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Loan Parties (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the

 

80



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Loan Parties, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Loan Parties and, solely with respect
to the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, any Lender, such Lender, in each case at any reasonable time and from
time to time upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, Ultimate Parent, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Ultimate Parent or any of Ultimate Parent’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Administrative Agent, and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Loan Parties, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (f) of this
Section, Ultimate Parent and the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Section 3.06 as if it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

 

81



--------------------------------------------------------------------------------

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Ultimate Parent’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless Ultimate Parent and
the applicable Borrower are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the applicable
Borrower, to comply with Section 3.01(e), Section 3.01(g) and Section 3.01(h) as
though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of Ultimate Parent or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties.

For purposes of this Section, “Information” means all information received from
Ultimate Parent or any Subsidiary relating to Ultimate Parent or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Ultimate Parent or any Subsidiary; provided that, in the
case of information received from Ultimate Parent or any Subsidiary after the
Original Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section will be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

82



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Ultimate
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

Subject to any applicable requirements of United State federal, state or local
Laws or regulations, including securities Laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally, in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the banking industry’s customers with respect to the
transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of Ultimate Parent as to the form,
content and timing of such announcement or disclosure, which approval may be
given or withheld in the Ultimate Parent’s sole discretion.

11.08 Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations at any time owing by such Lender or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of its
obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender will have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Loan Parties and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice will not
affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 11.08, if at any time any Lender or any of their
respective Affiliates maintains one or more deposit accounts for any Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

 

83



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. The amendment and restatement of the Existing Credit Agreement in the
form of this Agreement will become effective upon the satisfaction (or waiver)
of the conditions set forth in Section 3 of the Amendment Agreement. Delivery of
an executed counterpart of a signature page of any Loan Document by facsimile or
other electronic transmission (including “pdf” or “tif”) will be effective as
delivery of a manually executed counterpart of such Loan Document.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default on the Restatement
Effective Date, and will continue in full force and effect as long as any Loan
or any other Obligation hereunder will remain unpaid or unsatisfied.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

 

84



--------------------------------------------------------------------------------

11.13 Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) any
Lender refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by a Loan Party that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any other circumstance exists hereunder that gives a Loan Party
the right to replace a Lender as a party hereto, then any Loan Party may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that will assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) such Loan Party will have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

(b) such Lender will have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Loan Party to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE

 

85



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE LOAN PARTIES OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION FOR
THE PURPOSE OF ENFORCEMENT OF A JUDGMENT.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

86



--------------------------------------------------------------------------------

11.16 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

11.17 Judgment Currency If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used will be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents will, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the applicable
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Loan Parties acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Loan Parties, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (B) the Loan Parties have consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Loan Parties are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders
and the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
other Person and (B) neither the Administrative Agent nor any Lender nor any
Arranger has any obligation to the

 

87



--------------------------------------------------------------------------------

Loan Parties with respect to the transactions contemplated hereby, except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties, and neither the
Administrative Agent nor any Lender nor any Arranger has any obligation to
disclose any of such interests to the Loan Parties. To the fullest extent
permitted by law, the Loan Parties hereby waive and release any claims that it
may have against the Administrative Agent, the Lenders and any Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.19 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

11.20 Effect of Amendment and Restatement of the Existing Credit Agreement.
(a) On the Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect and shall be deemed
replaced and superseded in all respects by this Agreement, except (i) to
evidence the representations and warranties made by the Loan Parties thereto
prior to the Restatement Effective Date (which representations and warranties
made prior to the Restatement Effective Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the Lenders and the period
prior to the Restatement Effective Date) and (ii) any action or omission
performed or required to be performed pursuant to the Existing Credit Agreement
prior to the Restatement Effective Date (including any failure, prior to the
Restatement Effective Date, to comply with the covenants contained in the
Existing Credit Agreement). The parties hereto acknowledge and agree that
(A) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation or termination
of the “Obligations” under the Existing Credit Agreement or the other Loan
Documents as in effect prior to the Restatement Effective Date and which remain
outstanding as of the Restatement Effective Date and (B) the “Obligations” under
the Existing Credit Agreement and the other Loan Documents are in all respects
continuing (as amended and restated hereby or by the applicable Loan Document
and which are in all respects hereafter subject to the terms herein or therein,
as applicable). The Borrowers acknowledge and agree that Section 11.04(b) of the
Existing Credit Agreement shall, to the extent applicable immediately prior to
the Restatement Effective Date, survive for the intended beneficiaries of such
provision to the extent such provision applies with respect to any losses,
claims, damages, liabilities and related expenses relating to events and
circumstances occurring prior to the Restatement Effective Date.

(b) Except as the context otherwise provides, on and after the Restatement
Effective Date, (i) all references to the Existing Credit Agreement or the
Credit Agreement in the Loan Documents (other than this Agreement) shall be
deemed to refer to the Existing Credit

 

88



--------------------------------------------------------------------------------

Agreement, as amended and restated hereby, (ii) all references to any section
(or subsection) of the Existing Credit Agreement or the Credit Agreement in any
Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be references to the Existing
Credit Agreement, as amended and restated hereby.

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

(d) From and after the Restatement Effective Date, the Administrative Agent and
each Lender under the Existing Credit Agreement on the Restatement Effective
Date shall be deemed to continue to be a party to this Agreement in such
respective capacity until such Person ceases to be a party hereto in accordance
with the terms of this Agreement.

11.21 Successor Borrower. (a) Ultimate Parent may at any time, upon not less
than 15 Business Days’ notice, notify the Administrative Agent that Ultimate
Parent intends to designate a Subsidiary as a successor to any Borrower for
purposes of this Agreement and the other Loan Documents. Such notice shall
specify the Subsidiary being designated as a successor to the applicable
Borrower and the date on which such designation shall become effective (which
date shall be at least 15 Business Days from the date of the notice). On the
date specified in such notice, such Subsidiary shall thereupon automatically
become a Borrower for purposes of this Agreement and, as such, shall have all of
the rights and obligations of a Borrower hereunder. The Administrative Agent
shall promptly notify each Lender of Ultimate Parent’s notice of such pending
designation, the identity of the respective Subsidiary and the date such
designation is to become effective in accordance with the terms of this
Agreement. Following the giving of any notice pursuant to this Section 11.21(a),
if the designation of such Subsidiary obligates the Administrative Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
Ultimate Parent shall, promptly upon the request of the Administrative Agent or
any Lender, supply such documentation and other evidence as is reasonably
requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

(b) As soon as practicable after receiving notice from Ultimate Parent or the
Administrative Agent of Ultimate Parent’s intent to designate a Subsidiary as a
successor Borrower, and in any event no later than five Business Days after the
delivery of such notice, for a Subsidiary that is organized under the laws of a
jurisdiction other than Luxembourg, Ireland, Bermuda, Puerto Rico or the United
States or a political subdivision thereof, any Lender that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such Subsidiary directly or through an Affiliate of such Lender (a “Protesting
Lender”) shall so notify Ultimate Parent and the Administrative Agent in
writing. With respect to each Protesting Lender, Ultimate Parent shall,
effective on or before the date that such Subsidiary

 

89



--------------------------------------------------------------------------------

shall succeed to the rights and obligations of the Borrower hereunder, either
(i) cause such Protesting Lender to assign and delegate all of its interests,
rights and obligations under this Agreement in accordance with Sections 3.06 and
11.13 or (ii) if such assignment cannot be made prior to such date, pay to such
Protesting Lender an amount equal to 100% of the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan documents (including amounts under
Section 3.05), whereupon such Lender shall cease to be a Lender hereunder but
shall continue to be entitled to the benefits of Sections 3.01, 3.04 and 11.04
with respect to facts and circumstances occurring prior to the such date.

 

90



--------------------------------------------------------------------------------

Schedule 2.01

Applicable Percentages; Commitments

 

Lender

   Three Year
Commitment      Three Year
Applicable
Percentage     Five Year
Commitment      Five Year
Applicable
Percentage  

Bank of America, N.A.

   $ 94,812,500         10.250000000 %    $ 90,658,621.88         10.250000000
% 

JPMorgan Chase Bank, N.A.

   $ 94,812,500         10.250000000 %    $ 90,658,621.79         10.250000000
% 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 94,812,500         10.250000000 %    $ 90,658,621.79         10.250000000
% 

Mizuho Corporate Bank, Ltd.

   $ 94,812,500         10.250000000 %    $ 90,658,621.79         10.250000000
% 

HSBC Bank USA, National Association

   $ 94,812,500         10.250000000 %    $ 90,658,621.79         10.250000000
% 

Sumitomo Mitsui Banking Corporation

   $ 69,375,000         7.500000000 %    $ 66,335,576.91         7.500000000 % 

The Royal Bank of Scotland plc

   $ 69,375,000         7.500000000 %    $ 66,335,576.91         7.500000000 % 

Santander Bank, N.A.

   $ 43,937,500         4.750000000 %    $ 42,012,532.05         4.750000000 % 

US Bank, National Association

   $ 43,937,500         4.750000000 %    $ 42,012,532.05         4.750000000 % 

Wells Fargo Bank, N.A.

   $ 43,937,500         4.750000000 %    $ 42,012,532.05         4.750000000 % 

TD Bank, NA

   $ 43,937,500         4.750000000 %    $ 42,012,532.05         4.750000000 % 

DnB NOR Bank ASA, Grand Cayman

   $ 43,937,500         4.750000000 %    $ 42,012,532.05         4.750000000 % 

PNC Bank, National Association

   $ 43,937,500         4.750000000 %    $ 42,012,532.05         4.750000000 % 

Metropolitan Life Insurance Company

   $ 13,875,000         1.500000000 %    $ 13,267,115.37         1.500000000 % 

Australia and New Zealand Banking Group

   $ 11,562,500         1.250000000 %    $ 11,055,929.48         1.250000000 % 

BankUnited, N.A.

   $ 11,562,500         1.250000000 %    $ 11,055,929.48         1.250000000 % 

DZ Bank, AG

   $ 11,562,500         1.250000000 %    $ 11,055,929.48         1.250000000 % 

Total

   $ 925,000,000         100.000000000 %    $ 884,474,358.97        
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.

 

2



--------------------------------------------------------------------------------

Schedule 5.16

Subsidiaries

In addition to the Subsidiaries listed below, Ultimate Parent also incorporates
by reference the Subsidiaries (other than the “Excluded Subsidiaries” identified
below) disclosed in Exhibit 21.1 to its Form 10K for the period ended
December 31, 2013, filed with the SEC on February 25, 2014.

 

  1. Tango US Holdings Inc., a Delaware corporation

 

  2. Tango Merger Sub 1 LLC, a Delaware limited liability company

 

  3. Tango Merger Sub 2 LLC, a Delaware limited liability company

 

  4. Silom Medical Co., Ltd.

 

  5. Silom Medical International Co., Ltd.

 

  6. Actavis Funding SCS

Excluded Subsidiaries:

 

  •   Actavis Deutschland GmbH & Co. KG

 

  •   Actavis Management GmbH

 

  •   Actavis Spain S.A.

 

  •   Actavis France SAS

 

  •   Arrow Generiques SAS

 

  •   Actavis BV

 

  •   Actavis A/S Sucursal Portugal Branch

 

3



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

None.

 

4



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

 

I. In addition to the Indebtedness described below, Ultimate Parent also
incorporates by reference the Indebtedness disclosed in (a) its Form 10Q for the
period ended March 31, 2014, filed with the SEC on May 5, 2014 and (b) the
Acquired Business’ Form 10K for the fiscal year ended March 31, 2014, filed with
the SEC on May 30, 2014.

 

  1. Amounts (including letters of credit) outstanding under the Actavis
Revolving Credit Agreement.

 

  2. Amounts outstanding under the WC Term Loan Credit Agreement.

 

  3. Actavis has issued $1,200,000,000 of 1.875% notes, due October 1, 2017.

 

  4. Warner Chilcott has issued $1,250,000,000 of 7.750% notes, due
September 15, 2018.

 

  5. Actavis has issued $400,000,000 of 6.125% notes, due August 14, 2019.

 

  6. Actavis has issued $1,700,000,000 of 3.250% notes, due October 1, 2022.

 

  7. Actavis has issued $1,000,000,000 of 4.6250% notes, due October 1, 2043.

 

  8. Multicurrency Group Account System Agreement (International Cash Pool
Agreement) dated 22 January 2009 between, amongst others, Actavis Group PTC ehf
(as Parent) and DNB NOR Bank ASA (as Bank) and Multicurrency Overdraft Facility
dated 26 January 2007 (as amended on 9 March 2007, 28 March 2008 and 1 October
2012) between Actavis Group PTC ehf and DNB NOR Bank ASA for a collective
principal amount of €15 million.

 

  9. Subsidiaries of Ultimate Parent have incurred various finance leases. The
total aggregate USD equivalent amount outstanding is $17,064,883.

 

  10. Actavis is party to a Reimbursement Agreement between Actavis and DNB Bank
ASA dated January 4, 2013 in relation to certain Letters of Credit issues at the
request of Actavis or Actavis Group hf and/or any Actavis’ subsidiaries. The USD
equivalent outstanding is $5,014,294.

 

  11. Uteron Pharma, SA has incurred third party debt in the form of grants and
finance leases for equipment. The total aggregate USD equivalent amount
outstanding is $5,079,348.

 

  12. The Forest Notes.

 

5



--------------------------------------------------------------------------------

Schedule 11.02

Administrative Agent’s Office; Certain Addresses for Notices

LOAN PARTIES:

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

c/o Actavis, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention:    Timothy F. Kelly Telephone:    (862) 261-7311 Telecopier:    (862)
261-7940 E-Mail:    timothy.kelly@actavis.com Website Address: www.actavis.com

(For all other notices, etc.):

c/o Actavis, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention:    Stephen M. Kaufhold Telephone:    (862) 261-8274 Telecopier:   
(862) 261-7940 E-Mail:    stephen.kaufhold@actavis.com Website Address:
www.actavis.com

ADMINISTRATIVE AGENT OFFICE:

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

One Independence Center

101 N Tryon St

Charlotte, NC 28255-0001

Attention:    Monique Haley Telephone:    (980) 388-1043 Telecopier:    (704)
719-8510 E-Mail:    Monique.haley@baml.com

Remittance Instructions:

Bank of America, N.A.

New York, New York

ABA No.:    026009593 Account No.:    1366212250600 Attention:    Corporate
Credit Services Reference:    Actavis Capital S.à r.l.

 

6



--------------------------------------------------------------------------------

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.):

Bank of America

1455 Market Street

San Francisco CA 94103-1399

Attention:    Robert Rittelmeyer Telephone:    (415) 436-2616 Telecopier:   
(715) 503-5099 E-Mail:    robert.j.rittelmeyer@baml.com

 

7



--------------------------------------------------------------------------------

Exhibit A

to the A&R WC Term Loan Credit and Guaranty Agreement

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

[Attached]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

to the A&R WC Term Loan Credit and Guaranty Agreement

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the] [each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and the Credit
Agreement, as of the Assignment Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s] [the respective
Assignors’] rights and obligations in [its capacity as a Lender] [their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor] [the respective Assignors] under the
Credit Agreement and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1



--------------------------------------------------------------------------------

1.

   Assignor[s]:                       

2.

   Assignee[s]:                          

[for each Assignee, indicate [Affiliate] [Approved Fund] of

[identify Lender]]

 

3. Borrowers: Warner Chilcott Corporation, a corporation organized under the
laws of the State of Delaware, Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.),
a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg, Warner Chilcott
Company, LLC, a limited liability company organized under the laws of the
Commonwealth of Puerto Rico

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated WC Term Loan Credit and Guaranty
Agreement, dated as of [ ], 2014 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time; the terms defined therein
being used herein as therein defined), by Actavis plc, a public limited company
incorporated under the laws of Ireland, Warner Chilcott Limited, a Bermuda
company, Warner Chilcott Corporation, a corporation organized under the laws of
the State of Delaware, Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg, Warner Chilcott
Company, LLC, a limited liability company organized under the laws of the
Commonwealth of Puerto Rico, Warner Chilcott Finance, LLC, a Delaware limited
liability company, the Lenders from time to time party thereto, and Bank of
America, N.A., as the Administrative Agent

 

6. Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

   Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8         $         $           %          $         $           %         
$         $           %   

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Assignment Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

[7. Trade Date:                                 ]9

[Signature Page Follows]

 

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-3



--------------------------------------------------------------------------------

Assignment Effective Date:             , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

Title:

 

 

[Consented to and Accepted]10:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

Title:

 

[Consented to:]11

ACTAVIS PLC

By:

 

 

Name:

 

Title:

 

 

10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11 To be added only if the consent of Ultimate Parent is required by the terms
of the Credit Agreement.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

Amended and Restated WC Term Loan Credit and Guaranty Agreement, dated as of
[            ], 2014 (the “Credit Agreement”), among Actavis plc (“Ultimate
Parent”), Warner Chilcott Limited, Warner Chilcott Corporation, Actavis WC 2 S.à
r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC, Warner Chilcott
Finance, LLC, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Ultimate Parent, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Ultimate Parent, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements of
Ultimate Parent and its Subsidiaries (as defined in the Credit Agreement)
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has independently and without
reliance upon Ultimate Parent, any of its Subsidiaries or Affiliates, the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this

 

B-5



--------------------------------------------------------------------------------

Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon Ultimate Parent, any of its Subsidiaries or Affiliates,
the Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the] [the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission (including “.pdf” and “.tif”) shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

B-6



--------------------------------------------------------------------------------

Exhibit C

to the A&R WC Term Loan Credit and Guaranty Agreement

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated WC Term Loan Credit and Guaranty
Agreement, dated as of [            ], 2014, among Actavis plc, a limited
company organized under the laws of Ireland (“Ultimate Parent”), Warner Chilcott
Limited, a Bermuda company, Warner Chilcott Corporation, a corporation organized
under the laws of the State of Delaware, Actavis WC 2 S.à r.l. (f/k/a WC Luxco
S.à r.l.), a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand-Duchy of Luxembourg, Warner
Chilcott Company, LLC, a limited liability company organized under the laws of
the Commonwealth of Puerto Rico, Warner Chilcott Finance, LLC, a Delaware
limited liability company, as Subsidiary Guarantor, the Lenders from time to
time party thereto, and Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. Pursuant
to Section 6.02(a) of the Credit Agreement, the undersigned, in his/her capacity
as a Responsible Officer of Ultimate Parent, certifies as follows:

1. [Attached hereto as Exhibit [A] is a consolidated balance sheet of Ultimate
Parent and its Subsidiaries as of as of December 31, 20[—], and the related
consolidated statements of income or operations and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or another independent public accountant of recognized national standing as
to whether such financial statements are free of material misstatement, which
report and opinion was prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and is not subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement.]

2. [Attached hereto as Exhibit [B] is a consolidated balance sheet of Ultimate
Parent and its Subsidiaries as of as of [—], 20[—], and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of Ultimate Parent’s [—] Fiscal Year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail, certified by the [chief
financial officer] [vice president and controller] of Ultimate Parent as fairly
presenting the financial condition, results of operations and cash flows of
Ultimate Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.]

3. At no time during the period between [—] and [—] (the “Certificate Period”)
did a Default occur, and on the date hereof no Default exists. [If unable to
provide the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto (including the delivery of a “Notice of Intent to Cure” concurrently
with delivery of this Compliance Certificate) on Annex A attached hereto.]

 

C-1



--------------------------------------------------------------------------------

4. The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether Ultimate Parent is in
compliance with the Consolidated Leverage Ratio covenant set forth in
Section 7.08 of the Credit Agreement:

 

Consolidated Total Debt:

  [—]

Consolidated EBITDA:

  [—]

Actual Consolidated Leverage Ratio:

  [—] to 1.00

Required Consolidated Leverage Ratio:

  [—] to 1.00

Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule 1. Supporting detail showing the calculation of Consolidated
EBITDA is attached hereto as Schedule 2.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of Ultimate Parent, has executed this certificate for and on behalf of
Ultimate Parent and has caused this certificate to be delivered this     day of
                .

 

ACTAVIS PLC

By:

 

 

Name:

 

Title:

 

 

C-3



--------------------------------------------------------------------------------

[ANNEX A]12

[Information Relating to Default]

 

12 Annex A to be attached only if required pursuant to paragraph 3.

 

C-4



--------------------------------------------------------------------------------

SCHEDULE 1

Calculation of Consolidated Total Debt

 

C-5



--------------------------------------------------------------------------------

SCHEDULE 2

Calculation of Consolidated EBITDA

 

C-6



--------------------------------------------------------------------------------

Exhibit D

to the A&R WC Term Loan Credit and Guaranty Agreement

[FORM OF]

LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated WC Term Loan Credit and
Guaranty Agreement, dated as of [            ], 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time; the
terms defined therein being used herein as therein defined), among Actavis plc,
a limited company organized under the laws of Ireland, Warner Chilcott Limited,
a Bermuda company, Warner Chilcott Corporation, a corporation organized under
the laws of the State of Delaware, Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à
r.l.), a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg, Warner Chilcott
Company, LLC, a limited liability company organized under the laws of the
Commonwealth of Puerto Rico, Warner Chilcott Finance, LLC, a Delaware limited
liability company, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

[Warner Chilcott Corporation][ Actavis WC 2 S.à r.l.][Warner Chilcott Company,
LLC] hereby requests (select one):

¨ A Borrowing of [Three][Five] Year Loans

¨ A conversion or continuation of [Three][Five] Year Loans

 

1.    Made to                                         
                           .       [Name of Borrower]    2.    On
(a                                                  Business Day).    3.    In
the amount of                                                      .    4.   
Comprised of                                                      .       [Type
of Loan requested]    [5.   

For Eurodollar Rate Loans: with an Interest Period of     months/days.]

 

 

[WARNER CHILCOTT CORPORATION] [ACTAVIS WC 2 S.À R.L.]

 

D-1



--------------------------------------------------------------------------------

Exhibit D

to the A&R WC Term Loan Credit and Guaranty Agreement

 

[WARNER CHILCOTT COMPANY, LLC]

By:

 

 

Name:

 

Title:

 

 

D-2



--------------------------------------------------------------------------------

Exhibit E

to the WC Term Loan Credit and Guaranty Agreement

[FORM OF]

NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each [Three Year][Five Year] Loan from time to time made by the Lender
to the Borrower under that certain Amended and Restated WC Term Loan Credit and
Guaranty Agreement, dated as of [            ], 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among Actavis plc, a limited company organized under the laws of Ireland, Warner
Chilcott Limited, a Bermuda company, Warner Chilcott Corporation, a corporation
organized under the laws of the State of Delaware, Actavis WC 2 S.à r.l. (f/k/a
WC Luxco S.à r.l.), a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand-Duchy of
Luxembourg, Warner Chilcott Company, LLC, a limited liability company organized
under the laws of the Commonwealth of Puerto Rico, Warner Chilcott Finance, LLC,
a Delaware limited liability company, the lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
[Three Year][Five Year] Loan made by the Lender from the date such [Three
Year][Five Year] Loan is made until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Same Day Funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. [Three
Year][Five Year] Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount, and maturity of its [Three Year][Five Year] Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

E-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[WARNER CHILCOTT CORPORATION] [ACTAVIS WC 2 S.À R.L.] [WARNER CHILCOTT COMPANY,
LLC]

By:

 

 

Name:

 

Title:

 

 

E-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Tranche

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

                                                                               
   

 

E-3



--------------------------------------------------------------------------------

Exhibit F

to the WC Term Loan Credit and Guaranty Agreement

[FORM OF]

SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT

 

  To: Bank of America, N.A., as Administrative Agent

 

  Re: Amended and Restated WC Term Loan Credit and Guaranty Agreement, dated as
of [            ], 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Actavis plc, a limited company organized under the laws of Ireland, Warner
Chilcott Limited, a Bermuda company, Warner Chilcott Corporation, a corporation
organized under the laws of the State of Delaware, Actavis WC 2 S.à r.l. (f/k/a
WC Luxco S.à r.l.), a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand-Duchy of
Luxembourg, Warner Chilcott Company, LLC, a limited liability company organized
under the laws of the Commonwealth of Puerto Rico, Warner Chilcott Finance, LLC,
a Delaware limited liability company, the Lenders from time to time party to the
Credit Agreement, and Bank of America, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article IX thereof. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

Section 1. Pursuant to Section 6.12 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Subsidiary Guarantor Counterpart Agreement may be attached
to the Credit Agreement and that upon the execution and delivery hereof, the
undersigned becomes a party to and a Guarantor under the Credit Agreement and
the Guaranty set forth in Article IX thereof and agrees to be bound by all of
the terms thereof that are applicable to Guarantors; and

(b) makes each of the representations and warranties set forth in Sections 5.01,
5.02, 5.03 and 5.04 of the Credit Agreement to the same extent as each other
Material Subsidiary.

Section 2. The undersigned agrees to take all such actions and execute and
deliver, or cause to be executed and delivered, such further documents as it is
required to pursuant to Section 6.12 of the Credit Agreement. Neither this
Subsidiary Guarantor Counterpart Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided pursuant to the Credit
Agreement. Any notice or other communication herein required or permitted to be
given shall be given pursuant to Section 11.02 of the Credit Agreement, and for
all purposes thereof, the notice address of the undersigned shall be the address
as set forth on the signature page hereof. In case any provision in or
obligation under this Subsidiary Guarantor

 

F-1



--------------------------------------------------------------------------------

Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 3. Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Submission To Jurisdiction. THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY GUARANTEED PARTY OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE
UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING WILL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY GUARANTOR
COUNTERPART AGREEMENT WILL AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY
GUARANTOR COUNTERPART AGREEMENT AGAINST THE UNDERSIGNED OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION FOR THE PURPOSE OF ENFORCEMENT OF A JUDGMENT.

(c) Waiver of Venue. THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 2 HEREOF. NOTHING IN THIS
SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT WILL AFFECT THE RIGHT OF ANY
GUARANTEED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

F-2



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial. THE UNDERSIGNED HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

[Signature Page Follows]

 

F-3



--------------------------------------------------------------------------------

Executed this     day of         , 20    .

 

[NAME OF ADDITIONAL GUARANTOR]

By:

 

 

Name:

 

Title:

 

 

Address for notices:  

 

 

 

 

 

  Attention:   Facsimile: with a copy to:  

 

 

 

 

 

  Attention:   Facsimile:

 

F-4



--------------------------------------------------------------------------------

Exhibit G-1

to the A&R WC Term Loan Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is hereby made to that certain Amended and Restated WC Term Loan
Credit and Guaranty Agreement dated as of [            ], 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Notes evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the US Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the US Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the US Borrower with
a certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the US
Borrower and the Administrative Agent in writing, and (2) the undersigned shall
have at all times furnished the US Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], By:  

 

Name:   Title:  

 

G-1-1



--------------------------------------------------------------------------------

Exhibit G-2

to the A&R WC Term Loan Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is hereby made to that certain Amended and Restated WC Term Loan
Credit and Guaranty Agreement dated as of [            ], 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the US Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the US Borrower as described in Section 881(c)(3)(C) of
the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:  

 

Name:   Title:  

 

G-2-1



--------------------------------------------------------------------------------

Exhibit G-3

to the A&R WC Term Loan Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is hereby made to that certain Amended and Restated WC Term Loan
Credit and Guaranty Agreement dated as of [            ], 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the US
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the US Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:  

 

Name:   Title:  

 

G-3-1



--------------------------------------------------------------------------------

Exhibit G-4

to the A&R WC Term Loan Credit and Guaranty Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Amended and Restated WC Term Loan
Credit and Guaranty Agreement dated as of [            ], 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the US Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the US Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the US Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the US Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the US
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], By:  

 

Name:   Title:  

 

G-4-1



--------------------------------------------------------------------------------

Exhibit H

to the A&R WC Term Loan Credit and Guaranty Agreement

RESPONSIBLE OFFICER’S CERTIFICATE

OF

ACTAVIS PLC

[            ], 2014

This certificate is furnished pursuant to Section 6.11(c) of that certain
Amended and Restated WC Term Loan Credit and Guaranty Agreement, dated as of
[            ], 2014, among Actavis plc, Warner Chilcott Limited, Warner
Chilcott Corporation, Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner
Chilcott Company, LLC, Warner Chilcott Finance, LLC, the Lenders from time to
time party thereto, and Bank of America, N.A., as administrative agent (the
“Credit Agreement”). Capitalized terms used herein and otherwise not defined
shall have the meanings ascribed to such terms in the Credit Agreement.

I, [insert name of Responsible Officer], hereby certify that I am the duly
elected [insert title of Responsible Officer] of Actavis plc, a limited company
organized under the laws of Ireland (the “Company”) and in the name and on
behalf of the Company (and not in my individual capacity) I further certify that
I have reviewed the terms of Sections 4.02(b), (c) and (d) of the Actavis Term
Loan Agreement and the definitions and provisions contained in the Actavis Term
Loan Agreement relating thereto and, in my opinion, have made, or have caused to
be made under my supervision, such examination or investigation as is necessary
to enable me to express an informed opinion as to the matters referred to
therein. Based upon my review and examination described in that the preceding
sentence, the conditions specified in Sections 4.02(b), (c) and (d) of the
Actavis Term Loan Agreement have been satisfied on and as of the date hereof.

[Remainder of page intentionally left blank]

 

H-1



--------------------------------------------------------------------------------

Exhibit H

to the A&R WC Term Loan Credit and Guaranty Agreement

IN WITNESS WHEREOF, I have fully executed this Certificate and caused it to be
delivered as of the date first written above.

 

By:  

 

Name:   Title:  

The undersigned, being [insert title] of the Company, hereby certifies that
[insert name of officer signing above] is the duly elected [insert title of
officer signing above] of the Company, that [he] [she] occupies such office on
the date hereof and the signature above is [his] [her] true and correct
signature.

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

By:  

 

Name:   Title:  

 

H-2